Exhibit 10.28

RESTRUCTURING SUPPORT AGREEMENT

Reference is made to (i) that certain Credit Agreement, dated as of August 23,
2006, by and among Broadview Networks Holdings, Inc., Broadview Networks, Inc.,
Broadview Networks of Massachusetts, Inc., Broadview Networks of Virginia, Inc.,
and Bridgecom International, Inc., as borrowers, the lenders party thereto
(collectively, the “Revolving Lenders”), and The CIT Group/Business Credit,
Inc., as administrative agent, collateral agent and documentation agent, amended
as of July 27, 2007, November 12, 2010, December 8, 2011 and May 31, 2012 (as
further amended, supplemented or otherwise modified, together with ancillary
documents, the “Revolving Credit Agreement”); and (ii) those certain 11 3/8%
Senior Secured Notes due 2012 (the “Notes”), issued pursuant to that certain
Indenture, dated as of August 23, 2006, among Broadview Networks Holdings, Inc.,
as issuer, the guarantors named therein, and The Bank of New York as trustee and
collateral agent, supplemented as of September 29, 2006, May 14, 2007 and
May 31, 2007 (as further amended, supplemented or otherwise modified, together
with ancillary documents, the “Indenture”).

This RESTRUCTURING SUPPORT AGREEMENT is made and entered into as of July 13,
2012 (as amended, supplemented or otherwise modified, this “Support Agreement”)
by each of Broadview Networks Holdings, Inc. (“BNHI”) and each of its direct and
indirect subsidiaries (collectively, the “Company”), the undersigned holders of
preferred and common stock in BNHI (collectively, the “Consenting Equity
Holders”) and the holders of the Notes that are from time to time party hereto
(collectively, the “Consenting Noteholders” and, together with the Consenting
Equity Holders, the “Plan Support Parties”) with respect to a restructuring of
the Company’s outstanding obligations under the Revolving Credit Agreement, the
Notes and the Indenture (the “Restructuring”) contemplated by the restructuring
term sheet attached hereto as Exhibit A (the “Term Sheet”). Each party to this
Support Agreement may be referred to as a “Party” and, collectively, as the
“Parties.”

Section 1. Restructuring, Term Sheet and Definitive Documentation.

1.1 Support of the Restructuring, Term Sheet and Definitive Documentation.

 

  (a)

Until the Termination Date (as defined below), the Company and the Plan Support
Parties, severally and not jointly, agree (i) to support and consummate the
Restructuring contemplated by the Term Sheet, including (A) the Company’s
granting of a first priority priming lien on its existing and after-acquired
assets pursuant to the terms of the DIP Facility (as defined herein), and
(B) subject to Section 2.1(r) of this Support Agreement, cooperating in a
commercially reasonable manner obtaining requisite regulatory approvals,
including the timely provision of necessary information for any required
regulatory submissions or other governmental filings, (ii) that the Company
shall solicit holders of Notes (each, a “Noteholder” and, collectively, the
“Noteholders”) for acceptances of the Restructuring, (iii) that the Company
shall solicit holders of BNHI’s Series A, A-1, B, B-1 and C Preferred Stock (the



--------------------------------------------------------------------------------

  “Preferred Stock” and, together with all other equity interests in BNHI, the
“Equity”) for acceptances of the Restructuring, and (iv) the Company shall
consummate the Restructuring either through the Chapter 11 Cases (as defined
herein) or out of court in accordance with applicable law.

 

  (b)

Until the Termination Date, the Company, jointly and severally, agrees: (i) to
take any and all necessary and appropriate actions in furtherance of the
Restructuring contemplated under this Support Agreement and the Term Sheet,
(ii) to commence a solicitation for acceptances of a prepackaged chapter 11 plan
of reorganization for the Company, which, in the Company’s sole discretion, may
be combined with an exchange offer for the Notes (provided that any such
exchange offer shall result in 100% of the Notes being exchanged for the
consideration described in the Term Sheet), in accordance with the terms of this
Support Agreement and the Term Sheet (the “Solicitation”), (iii) if necessary to
consummate the Restructuring, to commence reorganization cases (the “Chapter 11
Cases”) by filing voluntary petitions under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the Southern District of New York (the “Bankruptcy Court”), (iv) if the Chapter
11 Cases are filed, to file and seek approval on an interim and final (to the
extent applicable) basis of “first day” motions (including, if necessary, a
motion seeking approval of a post-petition credit facility (the “DIP Facility”)
(the material terms of any such DIP Facility (excluding the identity of the
lender(s)) to be in form and substance reasonably satisfactory to the Required
Consenting Noteholders (as defined below)) and consensual use of cash pledged as
collateral to the Revolving Lenders and the Noteholders and providing adequate
protection to the Revolving Lenders and the Noteholders in connection therewith
consisting, inter alia of monthly cash interest on the Notes at a rate of
10.5% per annum), each of which shall be in form and substance reasonably
acceptable to Fidelity Management & Research Company, BlackRock Financial
Management, Inc., MSD Credit Opportunity Master Fund, L.P. and Watershed Asset
Management, L.L.C. (each as a holder, fund manager or account manager, as the
case may be, collectively, the “Required Consenting Noteholders”), (v) if the
Chapter 11 Cases are filed, to file a prepackaged chapter 11 plan of
reorganization substantially in the form attached hereto as Exhibit B (the
“Plan”), and a related offering memorandum and disclosure statement (the
“Disclosure Statement”), the Plan and Disclosure Statement each in form and
substance reasonably satisfactory to the Required Consenting Noteholders, with
the Bankruptcy Court and seek approval of the Disclosure Statement and
confirmation of the Plan, (vi) to take any and all necessary and appropriate
actions in furtherance of all of the restructuring transactions contemplated
under this Support Agreement, the Plan (if applicable) and the Term Sheet,
(vii) pay all reasonable, actual and documented fees and expenses of Dechert LLP
and FTI Consulting incurred pursuant to their representation of the Required
Consenting Noteholders in connection with the Restructuring, in

 

2



--------------------------------------------------------------------------------

  accordance with the terms of the fee arrangements agreed between the Company
and such advisors which were incurred prior to the Termination Date, regardless
of whether such fees were billed prior to or after the Termination Date;
notwithstanding the foregoing, the termination of this Support Agreement shall
not affect the Company’s obligations to pay the fees and expenses of Dechert LLP
and FTI Consulting in accordance with any applicable order of the Bankruptcy
Court, (viii) that any agreement that the Company enters into with any of the
Revolving Lenders (including, without limitation, any amendment, modification,
supplement or amendment and restatement to the Revolving Credit Agreement, any
restructuring support agreement or any settlement agreement) shall be, in form
and substance, reasonably satisfactory to the Required Consenting Noteholders,
and (ix) that any DIP Facility shall be reasonably satisfactory to the Required
Consenting Noteholders and consistent with the terms of this Support Agreement.

 

  (c) Until the Termination Date, each Consenting Noteholder, severally and not
jointly, in its capacity as a holder of Notes, or in any other capacity, hereby
agrees to (i) when solicited, and subject to the acknowledgements set forth in
Section 7 hereof, exchange all Notes now or hereafter beneficially owned by such
Consenting Noteholder or for which such Consenting Noteholder now or hereafter
serves as the nominee, investment manager or advisor for beneficial holders, if
applicable, and for which such Consenting Noteholder has sole voting power, and
concurrently vote all such Notes in favor of the Plan and not change or withdraw
(or cause to be changed or withdrawn) such agreement to exchange or such vote
(provided, that if any such exchange offer fails to result in the exchange of
100% of the Notes for the consideration set forth in the Term Sheet, then, in
its sole discretion, each Consenting Noteholder may withdraw its acceptance of
the exchange offer), (ii) if the Chapter 11 Cases are filed, at the sole cost of
the Company, use its reasonable efforts to support confirmation of the Plan and
approval of the Disclosure Statement, and not object to, or support any other
person’s efforts to oppose or object to, confirmation of the Plan, (iii) at the
sole cost of the Company, use its reasonable efforts to support (and not object
to) the “first day” motions and other motions consistent with this Support
Agreement filed by the Company in furtherance of the Restructuring, including
one motion to preserve or extend exclusivity, if applicable, (iv) refrain from
taking any action that is materially inconsistent with, or that would materially
delay or impede approval, confirmation or consummation of the Restructuring, the
Plan (if applicable), or that is otherwise inconsistent with the terms of this
Support Agreement and the Term Sheet, and (v) not, directly or indirectly,
propose, support, solicit, encourage, or participate in the formulation of any
restructuring for the Company, including any plan of reorganization or
liquidation in the Chapter 11 Cases other than the Restructuring contemplated by
this Support Agreement and the Term Sheet.

 

3



--------------------------------------------------------------------------------

  (d) Until the Termination Date, each Consenting Equity Holder, severally and
not jointly, in its capacity as a holder of Equity, or in any other capacity,
hereby agrees to (i) when solicited, and subject to the acknowledgements set
forth in Section 7 hereof, vote all Preferred Stock held by such Consenting
Equity Holder in favor of the Plan and not change or withdraw (or cause to be
changed or withdrawn) such vote, (ii) if the Chapter 11 Cases are filed, use its
reasonable efforts to support confirmation of the Plan and approval of the
Disclosure Statement, and not object to, or support any other person’s efforts
to oppose or object to, confirmation of the Plan, (iii) use its reasonable
efforts to support (and not object to) the “first day” motions and other motions
consistent with this Support Agreement filed by the Company in furtherance of
the Restructuring, including motions to preserve or extend exclusivity, if
applicable, (iv) refrain from taking any action that is inconsistent with, or
that would materially delay or impede approval, confirmation or consummation of
the Restructuring, the Plan (if applicable), or that is otherwise inconsistent
with the terms of this Support Agreement and the Term Sheet, and (v) not,
directly or indirectly, propose, support, solicit, encourage, or participate in
the formulation of any restructuring for the Company, including any plan of
reorganization or liquidation in the Chapter 11 Cases, other than the
Restructuring contemplated by this Support Agreement and the Term Sheet.

 

  (e) Without limiting any other provision hereof, until the Termination Date,
the Company, each Consenting Equity Holder, and the Consenting Noteholders
hereby agree to negotiate in good faith each of the definitive agreements,
documents, motions and other pleadings referenced in, or reasonably necessary or
desirable to effectuate the transactions contemplated by, the Term Sheet. Such
definitive agreements and documents may include, without limitation, the Plan,
the Disclosure Statement, a DIP Facility, if necessary, an exit revolving credit
agreement, a new indenture, an intercreditor agreement, guaranties, collateral
agreements, shareholders agreement and all motions, including but not limited to
the “first-days,” the Plan and the Disclosure Statement motions, all of which
shall be in form and substance reasonably satisfactory to the Required
Consenting Noteholders and shall be consistent in all respects with and
incorporate, as applicable, the terms of the Term Sheet (collectively, the
“Definitive Documentation”). The Company or the Required Consenting Noteholders,
as applicable, agrees to timely deliver drafts of all such Definitive
Documentation such that the other Parties shall, where exigencies permit, have
sufficient time to review and provide comments on the same.

 

  (f) Each of the Parties agrees, severally and not jointly, that, unless this
Support Agreement is terminated in accordance with the terms hereof, and except
with respect to the exercise of its rights hereunder, it will not take any
action that would interfere with, delay, or postpone the effectuation of the
Restructuring contemplated by this Support Agreement and the Term Sheet and, if
necessary, confirmation and consummation of the Plan and implementation of the
restructuring transactions contemplated thereunder.

 

4



--------------------------------------------------------------------------------

Section 2. Termination Events.

2.1 Noteholder Termination Events.

The occurrence of any of the following shall be a “Noteholder Termination
Event”:

 

  (a) 11:59 p.m. (EST) on July 16, 2012, unless the Solicitation has commenced;

 

  (b) 11:59 p.m. (EST) on the date that is thirty-five (35) days from the date
that Solicitation commences, unless either the Restructuring has been
consummated, or the Chapter 11 Cases have commenced in the Bankruptcy Court;

 

  (c) if the Chapter 11 Cases are filed, three Business Days after the date of
the commencement of the Chapter 11 Cases (the “Petition Date”), unless the
Bankruptcy Court enters an interim order in form and substance reasonably
satisfactory to the Company, the Revolving Lenders and the Required Consenting
Noteholders, authorizing the Company to enter into the DIP Facility and use cash
collateral, granting adequate protection to the Revolving Lenders and the
Noteholders (which shall include the reimbursement of all reasonable, actual and
documented fees and expenses of Dechert LLP and FTI Consulting and adequate
protection to the Noteholders consisting, inter alia, of monthly cash interest
on the Notes at a rate of 10.5% per annum), and scheduling a final hearing with
respect to such matters;

 

  (d) if the Chapter 11 Cases are filed, forty calendar days after the Petition
Date, unless the Bankruptcy Court enters a final order, in form and substance
reasonably satisfactory to the Company and the Required Consenting Noteholders,
authorizing the Company to enter into the DIP Facility, use cash collateral, and
granting adequate protection to the Revolving Lenders and the Noteholders (which
shall include the reimbursement of all reasonable, actual and documented fees
and expenses of Dechert LLP and FTI Consulting and adequate protection to the
Noteholders consisting, inter alia, of monthly cash interest on the Notes at a
rate of 10.5% per annum);

 

  (e) if the Chapter 11 Cases are filed, five calendar days after the Petition
Date, unless the Company has filed the Plan and the Disclosure Statement with
the Bankruptcy Court;

 

5



--------------------------------------------------------------------------------

  (f) if the Chapter 11 Cases are filed, sixty-five calendar days after the
Petition Date, unless the Bankruptcy Court has entered an order approving the
Plan and Disclosure Statement (the “Confirmation Order”);

 

  (g) if the Chapter 11 Cases are filed, thirty calendar days after the date
upon which the Confirmation Order is entered, unless the Company has
substantially consummated the Plan pursuant to its terms prior thereto (the
“Effective Date Deadline”), provided, however, that the Effective Date Deadline
shall be automatically extended by an additional sixty calendar days if the
Company has not yet obtained the requisite clearances or approvals under any
applicable laws or regulations for the consummation of the Plan, and the
requests for such clearances or approvals are still pending;

 

  (h) any court of competent jurisdiction or other competent governmental or
regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation of the transactions
contemplated in the Term Sheet or any of the Definitive Documentation in a way
that cannot be reasonably remedied by the Company subject to the reasonable
satisfaction of the Required Consenting Noteholders;

 

  (i) the occurrence of any material breach of this Support Agreement, the
Indenture, the Revolving Credit Agreement, the Notes and any and all documents
relating thereto by the Company (to the extent not otherwise cured or waived in
accordance with the terms hereof);

 

  (j) if the Chapter 11 Cases are filed, any of the Chapter 11 Cases shall be
dismissed or converted to a chapter 7 case, or a chapter 11 trustee with plenary
powers, or an examiner with enlarged powers relating to the operation of the
businesses of the Company (powers beyond those set forth in section 1106(a)(3)
and (4) of the Bankruptcy Code) shall be appointed in any of the Chapter 11
Cases or the Company shall file a motion or other request for such relief;

 

  (k) the Company takes any action that is materially inconsistent with the
Company’s obligations pursuant to Section 1.1 hereof or materially adverse to
the Consenting Noteholders, including, but not limited to, withdrawing the Plan
(if applicable), publicly announcing its intention not to support the Plan or
filing any plan of reorganization and/or disclosure statement that is not
consistent with the Term Sheet;

 

  (l)

a filing by the Company of any motion, application or adversary proceeding
challenging the validity, enforceability, perfection or priority of or seeking
avoidance of the liens securing the obligations referred to in the Indenture or
the documents related thereto (collectively, the “Secured Obligations”) or,
other than as contemplated by the Restructuring, any other cause of action
against and/or seeking to restrict the rights of the

 

6



--------------------------------------------------------------------------------

  Noteholders with respect to the Secured Obligations, or the prepetition liens
securing such Secured Obligations (or if the Company supports any such motion,
application or adversary proceeding commenced by any third party or consents to
the standing of any such third party);

 

  (m) if the Chapter 11 Cases are filed, the amendment or modification of the
Plan, the Disclosure Statement or any documents related to the Plan, notices,
exhibits or appendices, without the reasonable consent of the Required
Consenting Noteholders, which amendment or modification is (i) materially
inconsistent with this Support Agreement, (ii) inconsistent with the Term Sheet,
or (iii) materially adverse to the Consenting Noteholders;

 

  (n) if the Chapter 11 Cases are filed, the occurrence of either (i) an
acceleration of the obligations or termination of commitments under the DIP
Facility, (ii) the termination or revocation of any interim or final
debtor-in-possession financing and/or cash collateral order entered in the
Chapter 11 Cases, or (iii) a modification or amendment of any interim or final
debtor-in-possession financing and/or cash collateral order entered in the
Chapter 11 Cases that is not reasonably satisfactory to the Required Consenting
Noteholders;

 

  (o) the board of directors of BNHI (the “Board of Directors”) terminates this
Support Agreement pursuant to Section 3 hereof (a “Board Termination”);

 

  (p) the failure by the Company to have substantially consummated the
Restructuring pursuant to the terms of this Support Agreement and the Term Sheet
prior to December 31, 2012; provided, however, that such date shall be
automatically extended by an additional sixty calendar days if the Company has
not yet obtained the requisite clearances or approvals under any applicable laws
or regulations for the consummation of the Plan, and the requests for such
clearances or approvals are still pending;

 

  (q) the Company does not: (i) enter into a restructuring support agreement or
similar agreement, or a maturity extension with respect to the Revolving Credit
Agreement, with the Revolving Lenders by August 1, 2012; or (ii) satisfy the
obligations owing under the Revolving Credit Agreement in full and, in
connection therewith, receive a pay-off letter in form and substance reasonably
satisfactory to the Required Consenting Noteholders by August 1, 2012; and

 

  (r)

if the transactions contemplated by the Restructuring: (i) result in regulatory
requirements or filings (disclosure or otherwise), other than (x) initial
Federal Communications Commission or state public utility commission filings
that contain information of a type set forth on Schedule A, (y) a statement
filed in compliance with Rule 2019 of the Federal Rule of Bankruptcy Procedure,
or (z) a routine tax filing; or

 

7



--------------------------------------------------------------------------------

  (ii) cause other legal requirements, restrictions or obligations (other than
that expressly undertaken by the execution of this Support Agreement) with
respect to a Consenting Noteholder that are not acceptable or otherwise not
satisfactory to such Consenting Noteholder, in its sole and absolute discretion;
provided that such Consenting Noteholder and the other Parties have used
commercially reasonable efforts to avoid or modify any such applicable
requirements, filings, restrictions, obligations by proposing to the Parties
modified series, classes or terms of the securities the Consenting Noteholder is
to be offered in connection with the Restructuring prior to asserting a
Noteholder Termination Event under this Section 2.1; provided, further that the
undertaking in this Section 2.1(r) to use commercially reasonable efforts shall
not be construed as an obligation to disclose financial or other information
other than that which is expressly agreed to in this Section 2.1(r).

 

2.2 Equity Holder Termination Events.

The occurrence of any of the following shall be an “Equity Holder Termination
Event”:

 

  (a) if the Chapter 11 Cases are filed, any of the Chapter 11 Cases shall be
dismissed or converted to a chapter 7 case, or a chapter 11 trustee with plenary
powers, or an examiner with enlarged powers relating to the operation of the
businesses of the Company (powers beyond those set forth in section 1106(a)(3)
and (4) of the Bankruptcy Code) shall be appointed in any of the Chapter 11
Cases or the Company shall file a motion or other request for such relief;

 

  (b) the Company takes any action that is materially inconsistent with the
Company’s obligations pursuant to Section 1.1 hereof and materially adverse to
the Consenting Equity Holders, including, but not limited to, modifying this
Support Agreement in a manner materially adverse to the Consenting Equity
Holders, withdrawing the Plan (if applicable), publicly announcing its intention
not to support the Plan or filing any plan of reorganization and/or disclosure
statement that is not consistent with the Term Sheet;

 

  (c) if the Chapter 11 Cases are filed, the amendment or modification of the
Plan, the Disclosure Statement or any documents related to the Plan, notices,
exhibits or appendices, which amendment or modification is materially
(i) inconsistent with this Support Agreement and the Term Sheet, and
(ii) adverse to the Consenting Equity Holders;

 

  (d) any court of competent jurisdiction or other competent governmental or
regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation of the Restructuring
contemplated in the Term Sheet or any of the Definitive Documentation in a way
that cannot be reasonably remedied by the Company subject to the reasonable
satisfaction of the Required Consenting Noteholders; or

 

8



--------------------------------------------------------------------------------

  (e) the failure by the Company to have substantially consummated the
Restructuring pursuant to the terms of this Support Agreement and the Term Sheet
prior to December 31, 2012; provided, however, that such date shall be
automatically extended by an additional sixty calendar days if the Company has
not yet obtained the requisite clearances or approvals under any applicable laws
or regulations for the consummation of the Plan, and the requests for such
clearances or approvals are still pending.

 

2.3 Company Termination Events.

The occurrence of any of the following shall be a “Company Termination Event”
and together with any Equity Holder Termination Event and any Noteholder
Termination Event, a “Termination Event”:

 

  (a) any Board Termination;

 

  (b) the Consenting Noteholders at any time hold less than 66% of the principal
amount of the Notes;

 

  (c) one or more Consenting Noteholders materially breaches its obligations
under this Support Agreement, such that the non-breaching Consenting Noteholders
at any time hold less than 66% of the principal amount of the Notes;

 

  (d) any court of competent jurisdiction or other competent governmental or
regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation of the Restructuring
contemplated in the Term Sheet or any of the Definitive Documentation in a way
that cannot be reasonably remedied by the Company subject to the reasonable
satisfaction of the Required Consenting Noteholders;

 

  (e) August 15, 2012, unless the Company has received acceptances by holders
representing at least 66 2/3% of the principal amount of the Notes pursuant to
the Solicitation; or

 

  (f) the failure by the Company to have substantially consummated the
Restructuring pursuant to the terms of this Support Agreement and the Term Sheet
prior to December 31, 2012; provided, however, that such date shall be
automatically extended by an additional sixty calendar days if the Company has
not yet obtained the requisite clearances or approvals under any applicable laws
or regulations for the consummation of the Plan, and the requests for such
clearances or approvals are still pending.

 

9



--------------------------------------------------------------------------------

2.4 Consensual Termination.

In addition to the Termination Events set forth in Section 2 hereof, this
Support Agreement shall terminate effective upon a written agreement of the
Company and the Required Consenting Noteholders to terminate this Support
Agreement.

 

2.5 Termination Event Procedures.

 

  (a) Company Termination Event Procedures. Upon the occurrence of any Company
Termination Event, the termination of this Support Agreement shall be effective
upon delivery of written notice to counsel to the Required Consenting
Noteholders by the Company (the date of the effectiveness of such termination,
the “Company Termination Date”).

 

  (b) Noteholder Termination Event Procedures. Upon the occurrence of (i) a
Noteholder Termination Event under subsections 2.1 (h), (j), (l), (n) or (o) of
this Support Agreement, this Support Agreement shall terminate automatically
without further action, (ii) the Company withdrawing the Plan (if applicable),
publicly announcing its intention not to support the Plan or filing any plan of
reorganization and/or disclosure statement that is materially inconsistent with
the Term Sheet, this Support Agreement shall terminate automatically without
further action, and (iii) a Noteholder Termination Event under subsections
2.1 (a), (b), (c), (d), (e), (f), (g), (i), (k), (m), (p), (q) or (r) of this
Support Agreement, this Support Agreement shall terminate three (3) Business
Days after counsel to the Required Consenting Noteholders shall have given
written notice to the Company of the intent to terminate this Support Agreement
and the breach or other matter giving rise to the right to so terminate this
Support Agreement shall not have been cured during the three (3) Business Day
period after receipt of such notice (the date of termination under clause (i),
(ii) or (iii) hereof, the “Noteholder Termination Date”). The automatic stay
arising pursuant to section 362 of the Bankruptcy Code shall be deemed waived or
modified for purposes of providing notice hereunder. Except as otherwise
provided herein, upon termination of this Support Agreement, the Consenting
Noteholders shall be released from their respective commitments, undertakings
and agreements under or related to this Support Agreement and shall have the
rights and remedies that they would have had and shall be entitled to take all
actions that they would have been entitled to take had they not entered into
this Support Agreement. Without limiting the foregoing, in the event of a
termination of this Support Agreement for any reason, each Consenting Noteholder
shall have the right to withdraw any vote in support of the Plan and revoke any
acceptance of an offer to exchange its Notes in its sole and absolute discretion
and the Company agrees that it shall not oppose such withdrawal or revocation.

 

10



--------------------------------------------------------------------------------

  (c) Equity Holder Termination Event Procedures. Upon the occurrence of an
Equity Holder Termination Event under (i) subsections 2.2 (a), or (d) of this
Support Agreement, this Support Agreement shall terminate automatically without
further action, (ii) subsections 2.2 (b), (c) or (e) of this Support Agreement,
this Support Agreement shall terminate, as to the Consenting Equity Holders
only, five Business Days after counsel to the Consenting Equity Holders shall
have given written notice to the Company of the intent to terminate this Support
Agreement as to the Consenting Equity Holders and the breach or other matter
giving rise to the right to so terminate this Support Agreement shall not have
been cured during the five Business Day period after receipt of such notice (the
date of termination under clause (i) hereof, together with the Company Terminate
Date and the Noteholder Termination Date, the “Termination Date”). The automatic
stay arising pursuant to section 362 of the Bankruptcy Code shall be deemed
waived or modified for purposes of providing notice hereunder.

 

2.6 Limitation on Termination.

Except with respect to a Board Termination, no occurrence shall constitute a
Termination Event if such occurrence is the result of the action or omission of
the Party seeking to terminate this Support Agreement.

Section 3. The Company’s Fiduciary Obligations.

Notwithstanding anything to the contrary herein, (a) nothing herein requires the
Company or the Board of Directors to breach any fiduciary obligations it has
under applicable law; and (b) to the extent that such fiduciary obligations
require the Company or the Board of Directors to terminate its obligations under
this Support Agreement and the Term Sheet, it may do so without incurring any
liability to any Plan Support Party under this Support Agreement or the Term
Sheet. In the event that the Company or the Board of Directors determines that
its fiduciary duties require it to terminate this Support Agreement, the Company
shall provide five (5) Business Days written notice to counsel to the Required
Consenting Noteholders.

Section 4. Condition Precedent to Support Agreement.

The obligations of the Parties and the effectiveness hereof are subject to the
execution and delivery of signature pages for this Support Agreement by each of
the Company, Consenting Equity Holders holding no less that 66% of the aggregate
shares of Preferred Stock, and Consenting Noteholders holding no less than 66%
of the principal amount of the Notes (the date upon which such condition is
satisfied, the “Effective Date”).

 

11



--------------------------------------------------------------------------------

Section 5. Representations, Warranties and Covenants.

 

5.1 Power and Authority.

Each Plan Support Party, severally and not jointly, represents, warrants and
covenants to the Company, and the Company, jointly and severally, represents,
warrants and covenants to each Plan Support Party, that, as of the date of this
Support Agreement, (i) such Party has and shall maintain all requisite
corporate, partnership, or limited liability company power and authority to
enter into this Support Agreement and to carry out the transactions contemplated
by, and perform its respective obligations under this Support Agreement and
(ii) the execution and delivery of this Support Agreement and the performance of
its obligations hereunder have been duly authorized by all necessary action on
its part.

 

5.2 Enforceability.

Each Plan Support Party, severally and not jointly, represents, warrants and
covenants to the Company, and the Company, jointly and severally, represents,
warrants and covenants to each Plan Support Party, that this Support Agreement
is the legally valid and binding obligation of it, enforceable in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws limiting creditors’ rights generally or by
equitable principles relating to enforceability or ruling of the Bankruptcy
Court.

 

5.3 Governmental Consents.

Each Plan Support Party, severally and not jointly, represents, warrants and
covenants to the Company, and the Company, jointly and severally, represents,
warrants and covenants to each Plan Support Party that, as of the date of this
Support Agreement, the execution, delivery, and performance by it of this
Support Agreement does not and shall not require any registration or filing
with, consent or approval of, or notice to, or other action to, with, or by, any
Federal, state, or other governmental authority or regulatory body, except
(i) any of the foregoing as may be necessary and/or required for disclosure by
the Securities and Exchange Commission and applicable state securities or “blue
sky” laws, (ii) any of the foregoing as may be necessary and/or required in
connection with the Chapter 11 Cases, including the approval of the Disclosure
Statement and confirmation of the Plan, (iii) filings of amended certificates of
incorporation or articles of formation or other organizational documents with
applicable state authorities, and other registrations, filings, consents,
approvals, notices, or other actions that are reasonably necessary to maintain
permits, licenses, qualifications, and governmental approvals to carry on the
business of the Company, (iv) any of the foregoing as may be necessary and/or
required pursuant to the rules, regulations and governing statutes for the
Federal Communications Commission and any applicable state public utility
commissions or similar federal, state, local or foreign regulatory entities, and
(v) any other registrations, filings, consents, approvals, notices, or other
actions, the failure of which to make, obtain or take, as applicable, would not
be reasonably likely, individually or in the aggregate, to materially delay or
materially impair the ability of any Party hereto to consummate the transactions
contemplated hereby.

 

12



--------------------------------------------------------------------------------

5.4 Ownership.

 

  (a) Each Consenting Noteholder, severally and not jointly, represents,
warrants and covenants to the Company that, without limiting the ability to
sell, transfer or assign the Notes, subject to Section 8 below, (i) such Party
is the legal owner of the Notes in the principal amounts indicated on such
Consenting Noteholder’s signature page hereto, and has and shall maintain the
power and authority to bind the legal and beneficial owner(s) of such Notes to
the terms of this Support Agreement, (ii) such Consenting Noteholder (a) has and
shall maintain full power and authority to vote on and consent to or (b) has
received direction from the party having full power and authority to vote on and
consent to such matters concerning its pro rata share of the Notes and to
exchange, assign and transfer such Notes, and (iii) other than pursuant to this
Support Agreement, such Notes are and shall continue to be free and clear of any
pledge, lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal or other limitation on disposition, or
encumbrances of any kind, that would materially and adversely affect in any way
such Consenting Noteholder’s performance of its obligations contained in this
Support Agreement.

 

  (b) Each Consenting Equity Holder, severally and not jointly, represents,
warrants and covenants to the Company that (i) such Party is the legal owner of
the Equity in the amount indicated on such Consenting Equity Holder’s signature
page hereto, and has and shall maintain the power and authority to bind the
legal and beneficial owner(s) of such Equity to the terms of this Support
Agreement, (ii) such Consenting Equity Holder (a) has and shall maintain full
power and authority to vote on and consent to or (b) has received direction from
the party having full power and authority to vote on and consent to such matters
concerning its Equity, and (iii) other than pursuant to this Support Agreement
and the terms of Third Amended and Restated Shareholders’ Agreement, dated
May 31, 2007, as amended, modified or supplemented from time to time, such
Equity is and shall continue to be free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of
first refusal or other limitation on disposition, or encumbrances of any kind,
that would adversely affect in any way such Consenting Equity Holder’s
performance of its obligations contained in this Support Agreement.

 

13



--------------------------------------------------------------------------------

5.5 Other Support Agreements.

Until the Termination Date, the Company shall not enter into any other
restructuring support agreement related to a partial or total restructuring of
the Company’s obligations unless such support agreement is not inconsistent with
the Term Sheet.

Section 6. Remedies.

It is understood and agreed by each of the Parties that any breach of this
Support Agreement would give rise to irreparable harm for which money damages
would not be an adequate remedy and accordingly the Parties agree that, in
addition to any other remedies, each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief for any such
breach. The Company and the Plan Support Parties agree that for so long as the
Company and the Plan Support Parties have not taken any action to prejudice the
enforceability of this Support Agreement (including without limitation, alleging
in any pleading that this Support Agreement is unenforceable), and have taken
such actions as are reasonably required or desirable for the enforcement hereof,
then the Company and the Plan Support Parties shall have no liability for
damages hereunder in the event a court determines that this Support Agreement is
not enforceable.

Section 7. Acknowledgement.

This Support Agreement and the Term Sheet and transactions contemplated herein
and therein are the product of negotiations among the Parties, together with
their respective representatives. Notwithstanding anything herein to the
contrary, this Support Agreement is not, and shall not be deemed to be, a
solicitation of votes for the acceptance of the Plan or any plan of
reorganization for the purposes of sections 1125 and 1126 of the Bankruptcy Code
or otherwise. Notwithstanding anything herein to the contrary, the Company will
not solicit acceptances of the Plan from any Plan Support Party until such Plan
Support Party has been provided with a Disclosure Statement which complies with
applicable nonbankruptcy law pursuant to the Solicitation.

Section 8. Miscellaneous Terms.

 

8.1 Assignment; Transfer Restrictions.

 

  (a) Each Plan Support Party hereby agrees, severally and not jointly, for so
long as this Support Agreement shall remain in effect, not to sell, assign,
transfer, hypothecate or otherwise dispose of any Equity or Notes unless, as a
condition precedent to any such transaction, the transferee thereof executes and
delivers a Joinder (as defined in Section 8.1(c) hereof) to the Company at least
two (2) Business Days prior to the relevant transfer. Thereafter, such
transferee shall be deemed to be a Consenting Noteholder or Consenting Equity
Holder, as applicable, for purposes of this Support Agreement.

 

  (b) Any sale, assignment, transfer, hypothecation or other disposition of any
Note or share of Equity that either (i) does not comply with the procedures set
forth in subsection 8.1(a) hereof; or (ii) acts to delay or otherwise materially
effects the regulatory approvals required for the consummation of the
Restructuring, shall be deemed void ab initio.

 

14



--------------------------------------------------------------------------------

  (c) Any person that receives or acquires Notes or Equity pursuant to a sale,
assignment, transfer, hypothecation or other disposition of such Notes or Equity
by a Plan Support Party hereby agrees to be bound by all of the terms of this
Support Agreement (as the same may be hereafter amended, restated or otherwise
modified from time to time) (a “Joining Party”) by executing and delivering a
joinder in the form of Exhibit C hereto (the “Joinder”). The Joining Party shall
thereafter be deemed to be a “Consenting Noteholder” or “Consenting Equity
Holder,” as applicable, and a Party for all purposes under this Support
Agreement.

 

  (d) With respect to the Notes or Equity held by any Joining Party upon
consummation of the sale, assignment, transfer, hypothecation or other
disposition of such Notes or Equity, the Joining Party hereby makes the
representations and warranties of the Consenting Noteholders or Consenting
Equity Holders, as applicable, set forth in Section 5 of this Support Agreement
to the Company.

 

  (e) This Support Agreement shall in no way be construed to preclude any Plan
Support Party from acquiring additional Notes, Equity, or any other claim
against or interest in the Company; provided that any such Notes, Equity or
claim against or interest in the Company, shall automatically be deemed to be
subject to the terms of this Support Agreement.

 

8.2 No Third Party Beneficiaries.

Unless expressly stated herein, this Support Agreement shall be solely for the
benefit of the Company and each Plan Support Party. No other person or entity
shall be a third party beneficiary.

 

8.3 Entire Agreement.

This Support Agreement, including exhibits and annexes hereto, constitutes the
entire agreement of the Parties with respect to the subject matter of this
Support Agreement, and supersedes all other prior negotiations, agreements, and
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Support Agreement; provided, however, that any
confidentiality agreement executed by any Party shall survive this Support
Agreement and shall continue in full force and effect, subject to the terms
thereof, irrespective of the terms hereof.

 

8.4 Reporting Obligations.

The Company shall provide to the counsel and financial advisors to the Required
Consenting Noteholders the information and reports that are required pursuant to
the DIP Facility to be provided to the lenders thereunder. Such information and
reports shall be deemed to be “Advisors’ Eyes Only” and shall only be
disseminated to counsel or financial advisors to the Required Consenting
Noteholders, unless the Company otherwise consents.

 

15



--------------------------------------------------------------------------------

8.5 Counterparts.

This Support Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same agreement. Delivery of an executed signature page of this Support Agreement
by email or facsimile transmission shall be as effective as delivery of a
manually executed counterpart hereof.

 

8.6 Settlement Discussions.

This Support Agreement and the Term Sheet are part of a proposed settlement of
disputes among the Parties hereto. Nothing herein shall be deemed to be an
admission of any kind. Pursuant to Federal Rule of Evidence 408 and any
applicable state rules of evidence, this Support Agreement and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce the terms of this Support Agreement or in
connection with the confirmation of the Plan.

 

8.7 Reservation of Rights.

 

  (a) Except as expressly provided in this Support Agreement or in any
applicable confidentiality agreement, nothing herein is intended to, does or
shall be deemed in any manner to limit (i) the ability of a Consenting
Noteholder to consult with other Consenting Noteholders or the Company, (ii) the
rights of a Plan Support Party to be heard as a party in interest in the Chapter
11 Cases, or (iii) the rights of a Consenting Noteholder to defend against any
objection to, or estimation of, any of its Notes, or any other claims it may
hold against the Company, in each case so long as such consultation, appearance
or defense is consistent with the Plan Support Party’s obligations under this
Support Agreement.

 

  (b) If the transactions contemplated by this Support Agreement and in the Term
Sheet are not consummated as provided herein, if a Termination Date occurs, or
if this Support Agreement, or a Party’s obligations under this Support
Agreement, is otherwise terminated for any reason, each Party fully reserves any
and all of its respective rights, remedies and interests (if any) under the
Indenture, the Notes, the Company’s organizational documents, applicable law and
in equity.

 

  (c) For the purposes of this Support Agreement, “Consenting Noteholders” shall
not include: (i) a holder of Notes that is a signatory hereto in its capacity
as, or to the extent of its holdings as, a fiduciary or in a similar capacity, a
broker or a dealer of (A) the Notes, or (B) any other interest in, claim against
or other security in the Company; or (ii) any subsidiary or affiliate of a
Consenting Noteholder (A) over which the Consenting Noteholder does not have
corporate authority or control or (B) whose credit decisions, including credit
decisions to be bound by agreements such as this Support Agreement, under the
internal policies or rules of such subsidiary or holder, are not subject to
control by such Consenting Noteholder.

 

16



--------------------------------------------------------------------------------

8.8 Governing Law; Waiver of Jury Trial.

 

  (a) The Parties waive all rights to trial by jury in any jurisdiction in any
action, suit, or proceeding brought to resolve any dispute between the Parties
arising out of this Support Agreement, whether sounding in contract, tort or
otherwise.

 

  (b) This Support Agreement shall be governed by and construed in accordance
with the laws of the State of New York and, in the event the Chapter 11 Cases
are filed, the Bankruptcy Code, without regard to any conflicts of law provision
which would require the application of the law of any other jurisdiction. By its
execution and delivery of this Support Agreement, each Party hereby irrevocably
and unconditionally agrees for itself that, subject to Section 8.8(c) hereof,
any legal action, suit or proceeding against it with respect to any matter under
or arising out of or in connection with this Support Agreement or for
recognition or enforcement of any judgment rendered in any such action, suit or
proceeding, may be brought in any state or federal court of competent
jurisdiction in New York County, State of New York, and by execution and
delivery of this Support Agreement, each of the Parties hereby irrevocably
accepts and submits itself to the nonexclusive jurisdiction of such court,
generally and unconditionally, with respect to any such action, suit or
proceedings.

 

  (c) Notwithstanding the foregoing, if the Chapter 11 Cases are commenced,
nothing in subsections 8.8(a) or (b) hereof shall limit the authority of the
Bankruptcy Court to hear any matter related to or arising out of this Support
Agreement.

 

8.9 Successors.

This Support Agreement is intended to bind the Parties and inure to the benefit
of the Plan Support Parties and the Company and each of their respective
successors, assigns, heirs, executors, administrators and representatives;
provided, however, that nothing contained in this Section 8.9 shall be deemed to
permit any transfer, tender, vote or consent, of any claims other than in
accordance with the terms of this Support Agreement.

 

8.10 Nature of Obligations.

Notwithstanding anything to the contrary herein, any obligations of the Plan
Support Parties contained herein are several in nature and not joint
obligations.

 

17



--------------------------------------------------------------------------------

8.11 Acknowledgment of Counsel.

Each of the Parties acknowledges that it has been represented by counsel (or had
the opportunity to and waived its right to do so) in connection with this
Support Agreement and the transactions contemplated by this Support Agreement.
Accordingly, any rule of law or any legal decision that would provide any Party
with a defense to the enforcement of the terms of this Support Agreement against
such Party based upon lack of legal counsel shall have no application and is
expressly waived. The provisions of this Support Agreement shall be interpreted
in a reasonable manner to effect the intent of the parties hereto. No Party
shall have any term or provision construed against such Party solely by reason
of such Party having drafted the same.

 

8.12 Amendments, Modifications, Waivers.

 

  (a) This Support Agreement (including, without limitation, the Term Sheet) may
only be modified, amended or supplemented, and any of the terms thereof may only
be waived, by an agreement in writing signed by each of the Company and the
Required Consenting Noteholders; provided that if the modification, amendment,
supplement or waiver at issue adversely impacts the treatment or rights of any
Consenting Noteholder differently than other Consenting Noteholders, the
agreement in writing of such Consenting Noteholder whose treatment or rights are
adversely impacted in a different manner than other Consenting Noteholders shall
also be required for such modification, amendment, supplement, or waiver to be
effective. Notwithstanding the foregoing, if this Support Agreement is modified
in a manner materially adverse to the Consenting Equity Holders, any Consenting
Equity Holder may terminate this Support Agreement as to itself only, pursuant
to Section 2.2(c) hereof.

 

  (b) Notwithstanding Section 8.11(a) hereof, any of the dates set forth in
Section 2.1 hereof may be extended by an agreement in writing by each of the
Company and the Required Consenting Noteholders, which writing may be in the
form of an e-mail by respective counsel to the Company and the Required
Consenting Noteholders, representing that each of the Company and Required
Consenting Noteholders, as applicable, agree to such extension.

 

8.13 Severability of Provisions.

If any provision of this Support Agreement for any reason is held to be invalid,
illegal or unenforceable in any respect, that provision shall not affect the
validity, legality or enforceability of any other provision of this Support
Agreement.

 

18



--------------------------------------------------------------------------------

8.14 Notices.

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when: (a) delivered personally or by overnight
courier to the applicable addresses set forth below; or (b) sent by facsimile
transmission or email to the parties listed below with a confirmatory copy
delivered by overnight courier.

If to the Company, to:

Broadview Networks Holdings, Inc.

800 Westchester Avenue

Rye Brook, New York 10573

Attention: Charles C. Hunter, Esq.

with a copy to (for informational purposes only):

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention:  

Rachel C. Strickland, Esq.

 

Jennifer J. Hardy, Esq.

Telecopy:  

(212) 728-8111

E-mail:  

rstrickland@willkie.com

 

jhardy2@willkie.com

If to any Consenting Noteholder, to the email address set forth on its signature
page, with a copy to (for informational purposes only):

 

Dechert LLP

1095 Avenue of the Americas

New York, New York 10036

Attention:  

Michael J. Sage, Esq.

 

Michael H.M. Brown, Esq.

Telecopy:  

(212) 698-3599

E-mail:  

michael.sage@dechert.com

 

michael.brown@dechert.com

If to any Consenting Equity Holder to the address set forth on its signature
page.

 

8.15 Disclosure of Consenting Noteholder Information

Unless required by applicable law or regulation, the Company shall not disclose
the amount of Notes held by any Consenting Noteholder without the prior written
consent of such Consenting Noteholder; and if such announcement or disclosure is
so required by law or regulation, the Company shall afford each of the
Consenting Noteholders a reasonable opportunity to (i) seek a protective order
or other appropriate remedy or (ii) review and comment upon any such
announcement or disclosure prior to the Company making such announcement or
disclosure. The foregoing shall not prohibit the Company from disclosing the
aggregate claims of all Consenting Noteholders as a group.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Support Agreement to be
executed and delivered by their respective duly authorized officers, solely in
their respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

BROADVIEW NETWORKS HOLDINGS, INC.,
on behalf of itself and its subsidiaries

By:  

/s/ Michael K. Robinson

Name:   Michael K. Robinson Title:   President and Chief Executive Officer

 

 

 

 

SIGNATURE PAGE FOR RESTRUCTURING SUPPORT AGREEMENT



--------------------------------------------------------------------------------

 

 

[Plan Support Party Signature Pages Redacted]

SIGNATURE PAGE FOR RESTRUCTURING SUPPORT AGREEMENT

 

 



--------------------------------------------------------------------------------

SCHEDULE A

 

1. The name, address, citizenship and principal business of any person or entity
that directly or indirectly owns at least ten percent of the equity of the
applicant, and the percentage of equity owned by any such person or entity.

 

2. For any entity which will own ten percent or more of the carrier applicant,
information regarding whether a foreign entity owns ten percent or more of such
entity.



--------------------------------------------------------------------------------

EXHIBIT A

TERM SHEET



--------------------------------------------------------------------------------

EXHIBIT B

PLAN



--------------------------------------------------------------------------------

EXHIBIT C

JOINDER

This Joinder to the Restructuring Support Agreement, dated as of July 13, 2012
by and among each of Broadview Networks Holdings, Inc. and each of its direct
and indirect subsidiaries (collectively, the “Company”), the Consenting Equity
Holders and the Consenting Noteholders signatory thereto (as amended,
supplemented or otherwise modified, the “Support Agreement), is executed and
delivered by [            ] (the “Joining Party”) as of                  , 2012.
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Support Agreement.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Support Agreement, attached to this Joinder as Annex I (as the
same may be hereafter amended, restated or otherwise modified from time to
time). The Joining Party shall hereafter be deemed to be a “Consenting
Noteholder” or a “Consenting Equity Holder,” as applicable, and a Party for all
purposes under the Support Agreement.

2. Representations and Warranties. With respect to the aggregate principal
amount of Notes and/or Equity held by the Joining Party upon consummation of the
sale, assignment, transfer, hypothecation or other disposition of such Notes or
Equity, listed on the signature page hereto, the Joining Party hereby makes the
representations and warranties of the Consenting Noteholders or Consenting
Equity Holders, as applicable, to the Company set forth in Section 5 of the
Support Agreement.

3. Governing Law. This Joinder shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to any conflicts
of law provisions which would require the application of the law of any other
jurisdiction.

* * * * *

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

Name of Institution:

     

By:

     

Name:

     

Title:

     

Telephone:

     

Facsimile:

     

E-mail:

     

Aggregate Principal Amount of Notes Held

$                                                                          

Aggregate Amount of Equity Held

 

Class A Preferred

     

Class A-1 Preferred

     

Class B Preferred

     

Class B-1 Preferred

     

Class A Common

     

Class B Common

     

[SIGNATURE PAGE TO JOINDER]



--------------------------------------------------------------------------------

ANNEX I

[Restructuring Support Agreement]



--------------------------------------------------------------------------------

Exhibit A

SUMMARY TERM SHEET FOR

PROPOSED RESTRUCTURING OF

BROADVIEW NETWORKS HOLDINGS, INC.

This term sheet (this “Term Sheet”) sets forth a brief summary of the principal
terms of a proposed restructuring (the “Restructuring”) of the 11 3/8 % Senior
Secured Notes due 2012 of Broadview Network Holdings, Inc., a Delaware
Corporation (the “Issuer”), issued pursuant to that certain Indenture dated
August 23, 2006 (as supplemented, the “Existing Indenture”), among the Issuer,
the Guarantors named therein and The Bank of New York, as Trustee and Collateral
Agent.

 

PARTIES   

Issuer (or “BNHI”):

   Broadview Networks Holdings, Inc.

Guarantors:

   Substantially the same guarantors as under the Existing Indenture, other than
immaterial or previously dissolved entities.

Collateral Agent:

   The Bank of New York

Holders:

   The legal or beneficial holders of, or fund manager or account manager with
respect to, the $300,000,000 senior secured notes (collectively, the “Existing
Senior Notes”) issued pursuant to the Existing Indenture.

Required Consenting

Noteholders:

  

Fidelity Management & Research Company

BlackRock Financial Management, Inc.

MSD Credit Opportunity Master Fund, L.P.

Watershed Asset Management, L.L.C.

 

Each as either a holder of the Existing Senior Notes or a fund manager or
account manager with respect thereto.

Existing Senior Notes:

  

Principal Amount Outstanding: $300,000,000

Accrued Interest Outstanding: $17,062,500

Interest Rate: 11 3/8%

Maturity Date: September 1, 2012

Existing Preferred Interests:

   Shares of Series A Preferred Stock, Series A-1 Preferred Stock, Series B
Preferred Stock, Series B-1 Preferred Stock and Series C Preferred Stock of
BNHI, issued and outstanding immediately prior to the Effective Date.



--------------------------------------------------------------------------------

TREATMENT OF SENIOR NOTE CLAIMS IN RESTRUCTURING   

On the effective date of the Restructuring (the “Effective Date”), the Existing
Senior Notes shall be effectively converted, in the appropriate manner pursuant
to applicable law, and in exchange therefore the Holders shall receive their pro
rata share of the consideration set forth below.

 

New Senior Secured Notes:

Issuer: BNHI

Guarantors: Except as otherwise agreed, all direct and indirect subsidiaries of
BNHI

Principal Amount: $150,000,000 senior secured notes (the “New Senior Secured
Notes”)

Interest Rate: 10.5%

Default Interest Rate: 2% in excess of the Interest Rate on any defaulted amount

Maturity Date: 5 years from issue date

Optional Redemption: The Issuer may, at its option, redeem all or any portion of
the New Senior Secured Notes at the redemption prices set forth below, plus
accrued and unpaid interest to the redemption date:

 

Within six months of issue date                         100%

Six months to 18 months following issue date 105%

18 months to 30 months following issue date 104%

30 months to 42 months following issue date 103%

42 months to 54 months following issue date 102%

54 months to 60 months following issue date 100%

 

Collateral: Not less than what is currently provided with respect to the
Existing Notes.

Covenants: Substantially similar to those in the Existing Indenture, subject to
the changes detailed below.

Reporting Obligations: Obligations to file financial reports with the Securities
and Exchange Commission that are substantially similar to those under the
Existing Indenture.

 

New Common Stock:

Of the new common stock issued by the restructured Issuer (the “New Common
Stock”), 97.5% of the initial New Common Stock as of the Effective Date, subject
to subsequent dilution by exercise of the Equity Holder Warrants (as defined
below) and any equity issued under a management incentive plan (the “MIP”).

 

2



--------------------------------------------------------------------------------

   With respect to the resolution of shareholder and regulatory issues relating
to Holders with nominal amounts of Existing Senior Notes, including any payments
proposed to be made in connection therewith, the Company and the Required
Consenting Noteholders shall resolve such issues on terms satisfactory to the
Required Consenting Noteholders. EXISTING INDENTURE AMENDMENTS   

The provisions of the Existing Indenture will be modified as set forth below.
Certain capitalized terms used in this “Covenants” section but not otherwise
defined have the meanings set forth in the Existing Indenture.

 

General

•       Eliminate provisions regarding ATX Acquisition and related escrow
concept.

•       Delete statement that holders of beneficial interest in voting stock of
the Issuer greater than 10% are deemed to control the Issuer.

•       Exclude votes of Affiliates under Section 2.09 only to the extent
required by the Trust Indenture Act.

•       Continuing Letter of Credit requirements to be agreed with the Required
Consenting Noteholders.

•       Eliminate offer/sale exemptions and temporary security concepts.

•       Modify trustee provisions consistent with customary market practice.

•       Revise such that all transactions contemplated by the pre-packaged
Chapter 11 plan of reorganization in the United States Bankruptcy Court for the
Southern District of New York (the “Plan”) will be permitted.

 

Limitation on Debt

•       Debt incurrence ratio to be 3.0:1.0 (excluding Senior Debt, as defined
below).

•       Revise definition of Consolidated Cash Flow to eliminate ability to add
back equity offering costs and integration expenses.

•       Revise definition of Consolidated Net Income to eliminate exceptions
regarding extraordinary items, contingency reserves and losses on purchases of
restricted subsidiaries.

Revise definition of Permitted Indebtedness to (i) limit intercompany
indebtedness to unsecured and expressly subordinated debt and (ii) cap secured
indebtedness under credit facility to $35 million (in

 

3



--------------------------------------------------------------------------------

  

addition to existing basket for Capitalized Lease Obligations) with liens on the
credit facility that are substantially similar to the liens securing the
Revolving Credit Agreement (defined below) or as otherwise agreed among the
Required Consenting Noteholders and the lenders under such credit facility
(“Senior Debt”).

•       Revise definition of Pro Forma Consolidated Cash Flow to limit
adjustments to those allowed under Regulation S-X and to tighten the
reinvestment provision in clause (b).

 

Limitation on Restricted Payments

•       Increase general basket to $25 million.

•       Revise definition of Permitted Investments to add investments in
licensing or contribution of intellectual property pursuant to joint marketing
arrangements.

•       Eliminate carve-outs for payment of dividends on disqualified capital
stock and restricted payments made with Excluded Contributions.

 

Limitation on Liens

•       Revise definition of Permitted Liens to add (i) liens in favor of Issuer
or Restricted Subsidiaries, (ii) liens arising from precautionary UCC filings
and (iii) liens to defease or discharge debt.

•       Add general lien basket of $10 million.

 

Transactions with Affiliates

•       Add carve-out for granting and performance of registration rights and
obligations under the Shareholders’ Agreement.

•       Exclude pro rata distributions on Capital Stock from covenant.

 

Issuance and Sales of Capital Stock

•       Add carve-out for joint ventures.

 

Limitation on Asset Sales

•       Reduce period for reinvestment of net cash proceeds from Asset Sales to
270 days.

 

4



--------------------------------------------------------------------------------

TREATMENT OF PREFERRED EQUITY HOLDERS IN RESTRUCTURING    On the Effective Date,
the common stock and the Existing Preferred Interests of BNHI will be cancelled
and the holders of the Existing Preferred Interests (the “Equity Holders”) shall
receive their pro rata share of: (A) 2.5% of the initial primary shares of the
New Common Stock as of the Effective Date, subject to subsequent dilution by
exercise of the Equity Holder Warrants and any equity issued under a MIP, and
(B) two series of warrants (the “Equity Holder Warrants”) to purchase, at any
time prior to the 8th anniversary date of the Effective Date, up to (i) 11% of
the fully diluted New Common Stock after giving pro forma effect to the issuance
of primary shares underlying these warrants, but diluted for any primary shares
issued pursuant to the MIP or the warrants described under (B)(ii) herein, at an
exercise equity value, calculated prior to dilution for the issuance of the 11%
warrants, equal to $171,346,154 which reflects a par plus accrued recovery on
the Existing Senior Notes. For example, prior to any possible dilution for the
MIP, if there were 10,000,000 shares outstanding, prior to the issuance of the
warrants, a cash exercise would result in the warrant holders purchasing
approximately 1,235,955 additional shares at $17.135 per share; and (ii) 4% of
the fully diluted New Common Stock after giving pro forma effect to the issuance
of primary shares underlying all warrants (including those described under
(B)(i) herein), but diluted for any primary shares issued pursuant to the MIP,
at an equity exercise value, calculated prior to dilution for the 4% warrants,
which together with the Company’s $150,000,000 New Senior Secured Notes, plus
amounts outstanding under any revolving credit facility and capitalized leases,
less cash and cash equivalents on the Company’s balance sheet as of the
Effective Date, and giving pro forma effect for any cash and shares of New
Common Stock relating to the exercise of the warrants contemplated under (B)(i)
herein, would be equal to an enterprise value of $350,000,000. For example,
prior to dilution associated with any MIP, if there were 10,000,000 shares
outstanding, if total debt was $170,000,000 and cash on the balance sheet was
$50,000,000 (including $21,177,614 which might be associated with a cash
exercise of the 11% warrants), the equity value would be $230,000,000, resulting
in a share price of $20.470, at which the additional 4%, or 468,165 shares,
would be exercised. TREATMENT OF UNSECURED CLAIMS    All BNHI trade and
subsidiary related obligations (excluding intercompany loan obligations, if any)
will be unimpaired by the Restructuring.

 

5



--------------------------------------------------------------------------------

DIP FINANCING/EXIT FINANCING:   

To the extent necessary and applicable, BNHI will seek a post-petition credit
facility (the “DIP Facility”) and an exit facility (the material terms of any
such DIP Facility (excluding the identity of the lender(s) and exit facility) to
be in form and substance reasonably satisfactory to the Required Consenting
Noteholders.

 

As used herein, the term “Revolving Credit Agreement” refers to that certain
Credit Agreement, dated as of August 23, 2006, by and among BNHI and certain of
its subsidiaries, the lenders thereto, and The CIT Group/Business Credit, Inc.,
as administrative agent, collateral agent and documentation agent, amended as of
July 27, 2007, November 12, 2010, December 8, 2011 and May 31, 2012.

CORPORATE GOVERNANCE:    On the Effective Date, the new board of BNHI will be
comprised of five to seven directors, designated as follows: one director will
be the then current chief executive officer of BNHI and the remaining directors
will be selected consensually by the Required Consenting Noteholders. MANAGEMENT
INCENTIVE PLAN    Securities exercisable for or convertible into 6 to 10% of the
New Common Stock, subject to such terms and conditions to be determined by the
board of restructured BNHI (any such shares to dilute all other New Common Stock
granted in connection with the Restructuring). REGISTRATION RIGHTS AGREEMENT   
Registration rights for the New Senior Secured Notes will be granted pursuant to
a registration rights agreement in form and substance satisfactory to the
Required Consenting Noteholders. SHAREHOLDERS’ AGREEMENT    A Shareholders’
Agreement shall be executed by the members of the Required Consenting
Noteholders which will provide each member of the Required Consenting
Noteholders with: (i) drag-along and tag-along rights with respect to its New
Common Stock, (ii) rights of first refusal with respect to transfers of New
Common Stock by other members of the Required Consenting Noteholders and (iii)
preemptive rights with respect to the purchase of its pro rata share of any
additional equity securities (other than New Common Stock issued pursuant to the
Equity Holder Warrants or MIP) or issued or sold by BNHI (together with a pro
rata portion of any securities that are unsubscribed for by any other member of
the Required Consenting Noteholders). The Shareholders’ Agreement shall
terminate upon pricing of an initial public offering, as defined in the
Shareholders’ Agreement.

 

6



--------------------------------------------------------------------------------

IMPLEMENTATION:    The Restructuring shall be effectuated through the Plan of
BNHI, the Guarantors, and, only to the extent necessary, certain or all of
BNHI’s other domestic subsidiaries, which, in BNHI’s sole discretion may be
combined with an exchange offer for the Existing Senior Notes (provided that any
such exchange offer shall result in 100% of the Existing Senior Notes being
exchanged for the consideration described herein). The definitive documentation
with respect to the Restructuring shall be in form and substance satisfactory to
BNHI and the Required Consenting Noteholders and may not contain terms which
vary materially from the terms described herein. FEES AND EXPENSES:    In
addition to paying the reasonable, actual and documented fees and expenses of
its own legal and financial advisors, BNHI will pay the reasonable, actual and
documented fees and expenses of Dechert LLP and FTI Consulting through the
Effective Date and in accordance with the terms of the existing fee arrangements
and without requiring such advisors to seek approval of such fees and expenses
from the Bankruptcy Court. RELEASE:    The Plan shall contain standard and
customary third party releases and exculpations under section 1125(e) of the
Bankruptcy Code, and the Confirmation Order will contain a “good faith” finding
as contemplated by that section. REPORTING:    From the date of execution of
this Term Sheet and subject to applicable confidentiality agreements, BNHI shall
maintain open and timely communication with the advisors to the Required
Consenting Noteholders with respect to all aspects of the Restructuring process
as well as any and all bankruptcy proceedings relating to BNHI, including, but
not limited to, any potential sale of BNHI and any or all of its assets. In
addition, BNHI will comply with its reporting obligations under the Existing
Indenture.

 

7



--------------------------------------------------------------------------------

Exhibit B

 

UNITED STATES BANKRUPTCY COURT      SOUTHERN DISTRICT OF NEW YORK     
______________________________________________   X    In re   :    Chapter 11  
:    Broadview Networks Holdings, Inc., et al.   :    Case No.
12-                (    )   :    Debtors.   :    (Jointly Administered)
______________________________________________   X   

JOINT PREPACKAGED PLAN OF REORGANIZATION FOR

BROADVIEW NETWORKS HOLDINGS, INC. AND ITS AFFILIATED DEBTORS

 

Dated: New York, New York                 July 13, 2012      

WILLKIE FARR & GALLAGHER LLP

787 Seventh Avenue

New York, New York 10019-6099

(212) 728-8000

  

Proposed Counsel for Debtors

and Debtors in Possession



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND INTERPRETATIONS

     1   

ARTICLE II METHOD OF CLASSIFICATION OF CLAIMS AND INTERESTS AND GENERAL
PROVISIONS

     12   

2.1

  General Rules of Classification      12   

2.2

  Settlement      12   

2.3

  Substantive Consolidation of Debtors for Purposes of Voting, Confirmation and
Distribution      13   

2.4

  Administrative, DIP Lender, Fee and Priority Tax Claims      13   

2.5

  Deadline for Filing Fee Claims      13   

2.6

  U.S. Trustee Fees      14   

2.7

  Indenture Trustee Fees      14   

ARTICLE III CLASSIFICATION OF CLAIMS AND INTERESTS

     14   

ARTICLE IV TREATMENT OF UNIMPAIRED CLASSES

     15   

4.1

  DIP Claims      15   

4.2

  Administrative Claims      15   

4.3

  Priority Tax Claims      15   

4.4

  Fee Claims      16   

4.5

  ABL Facility Claims – Class 1      16   

4.6

  Other Secured Claims – Class 3      16   

4.7

  Other Priority Claims – Class 4      16   

4.8

  General Unsecured Claims – Class 5      17   

4.9

  Intercompany Claims – Class 6      17   

4.10

  Intercompany Interests – Class 7      17   

ARTICLE V TREATMENT OF IMPAIRED CLASSES

     17   

5.1

  Senior Secured Notes Claims – Class 2      17   

5.2

  Existing Preferred Interests – Class 8      17   

5.3

  Other Existing Equity Interests – Class 9      18   

5.4

  Subordinated Securities Claims – Class 10      18    ARTICLE VI NEW COMMON
STOCK      18   

6.1

  Authorization and Issuance of New Common Stock      18   

6.2

  New Stockholders Agreement and New Registration Rights Agreement      18   

6.3

  New Warrants      18   

ARTICLE VII MEANS OF IMPLEMENTATION

     19   

7.1

  Restructuring Transaction      19   

7.2

  Corporate Action      19   

7.3

  Effectuating Documents and Further Transactions      20   

7.4

  Directors of the Reorganized Debtors      20   

7.5

  Management Equity Plan      20   

 

i



--------------------------------------------------------------------------------

7.6

  General Distribution Mechanics      20   

7.7

  Withholding Taxes      22   

7.8

  Exemption from Certain Transfer Taxes      22   

7.9

  Exemption from Securities Laws      22   

7.10

  Setoffs and Recoupments      22   

7.11

  Insurance Preservation and Proceeds      23   

7.12

  Solicitation of Debtors      23    ARTICLE VIII EFFECT OF THE PLAN ON CLAIMS
AND INTERESTS      23   

8.1

  Discharge      23   

8.2

  Vesting and Retention of Causes of Action      24   

8.3

  Survival of Certain Indemnification Obligations      25   

8.4

  Release of Claims      25   

8.5

  Objections to Claims and Interests      29   

8.6

  Amendments to Claims      29   

8.7

  Estimation of Claims      30    ARTICLE IX EXECUTORY CONTRACTS      30   

9.1

  Executory Contracts and Unexpired Leases      30   

9.2

  Cure      30    ARTICLE X CONDITIONS PRECEDENT TO CONFIRMATION AND
CONSUMMATION OF THE PLAN      31   

10.1

  Conditions Precedent to Confirmation      31   

10.2

  Conditions to the Effective Date      31   

10.3

  Waiver of Conditions Precedent      32   

10.4

  Effect of Non-Occurrence of the Conditions to Consummation      32   

10.5

  Withdrawal of the Plan      33   

10.6

  Cramdown      33    ARTICLE XI ADMINISTRATIVE PROVISIONS      33   

11.1

  Retention of Jurisdiction      33   

11.2

  Governing Law      36   

11.3

  Time      36   

11.4

  Retiree Benefits      36   

11.5

  Amendments      36   

11.6

  Successors and Assigns      37   

11.7

  Confirmation Order and Plan Control      37   

11.8

  Creditors’ Committee      37   

11.9

  Termination of Professionals      37   

11.10

  Hart-Scott-Rodino Antitrust Improvements Act      37   

11.11

  Notices      38   

11.12

  Reservation of Rights      39   

 

ii



--------------------------------------------------------------------------------

EXHIBITS

EXHIBITS IN THE PLAN SUPPLEMENT

 

Exhibit 1

   New Senior Secured Notes Indenture

Exhibit 2

   New ABL Agreement

Exhibit 3

   New Stockholders Agreement

Exhibit 4

   New Registration Rights Agreement

Exhibit 5

   List of Officers and Directors

Exhibit 6

   Certificate of Incorporation of Reorganized Broadview Networks Holdings, Inc.

Exhibit 7

   Bylaws of Reorganized Broadview Networks Holdings, Inc.

Exhibit 8

   Management Equity Plan

Exhibit 9

   New Warrant Agreement



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATIONS

 

  A. Definitions.

The capitalized terms set forth below shall have the following meanings:

1.1 ABL Agent means The CIT Group/Business Credit, Inc., as administrative
agent, collateral agent and documentation agent under the ABL Agreement.

1.2 ABL Agreement means that certain Credit Agreement, dated as of August 23,
2006, by and among Broadview Networks Holdings, Inc., Broadview Networks, Inc.,
Broadview Networks of Massachusetts, Inc., Broadview Networks of Virginia, Inc.,
and BridgeCom International, Inc., as borrowers, the lenders party thereto, and
The CIT Group/Business Credit, Inc., as administrative agent, collateral agent
and documentation agent, amended as of July 27, 2007, November 12,
2010, December 8, 2011 and May 31, 2012, together with the Intercreditor
Agreement, any guaranties, and other collateral or ancillary documents (as
amended, modified or supplemented).

1.3 ABL Facility means the revolving credit facility provided to the Debtors
pursuant to the ABL Agreement.

1.4 ABL Facility Claim means any Claim derived from or based upon the ABL
Facility, if any.

1.5 ABL Lenders means those several banks and other financial institutions from
time to time party to the ABL Agreement.

1.6 Administrative Claim means a Claim, other than a Fee Claim, a claim for
payment of U.S. Trustee Fees or a DIP Claim, for payment of costs or expenses of
administration specified in sections 503(b) and 507(a)(1) of the Bankruptcy
Code, including, without limitation, the actual and necessary costs and expenses
incurred after the Petition Date of preserving the Estates and operating the
business of the Debtors (such as wages, salaries or commissions for services
rendered).

1.7 Allowed              Claim means a Claim that is Allowed in the specified
Class. For example, an Allowed Class 1 Claim or Allowed ABL Facility Claim is an
Allowed Claim in the ABL Facility Claims Class designated herein as Class 1.

1.8 Allowed means, with respect to any Claim or Interest, to the extent such
Claim or Interest is: (a) not Disputed; and (b) (i) is scheduled by the Debtors
in their schedules of assets and liabilities (if filed) pursuant to the
Bankruptcy Code and Bankruptcy Rules in a liquidated amount and not listed as
contingent, unliquidated or disputed and for which no contrary proof of claim
has been filed, (ii) proof of which has been timely filed, or deemed timely
filed, with the Bankruptcy Court pursuant to the Bankruptcy Code, the Bankruptcy
Rules and/or any applicable orders of the Bankruptcy Court, or late filed with
leave of the Bankruptcy

 

1



--------------------------------------------------------------------------------

Court; and not objected to within the period fixed by the Plan, the Bankruptcy
Code, the Bankruptcy Rules and/or applicable orders of the Bankruptcy Court,
(iii) has been allowed by an agreement between the holder of such Claim or
Interest and the Debtors or Reorganized Debtors, or (iv) has otherwise been
allowed by a Final Order or pursuant to the Plan. An Allowed Claim: (a) includes
a previously Disputed Claim to the extent such Disputed Claim becomes allowed;
and (b) shall be net of any setoff amount that may be asserted by any Debtor
against the holder of such Claim, which shall be deemed to have been setoff in
accordance with the provisions of the Plan.

1.9 Ballot means the ballot distributed to each holder of a Claim or Interest
eligible to vote on the Plan, on which ballot such holder of a Claim or Interest
may, inter alia, vote for or against the Plan.

1.10 Bankruptcy Code means title 11 of the United States Code, as now in effect
or hereafter amended, as applicable to the Reorganization Cases.

1.11 Bankruptcy Court means the United States Bankruptcy Court for the Southern
District of New York, or any other court exercising competent jurisdiction over
the Reorganization Cases or any proceeding therein.

1.12 Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure and the
local rules of the Bankruptcy Court (including any applicable local rules of the
United States District Court for the Southern District of New York), as
applicable to the Reorganization Cases.

1.13 Bar Date means any deadline for filing proof of a Claim that arose on or
prior to the Petition Date, if any, as established by an order of the Bankruptcy
Court or the Plan.

1.14 Business Day means any day except a Saturday, Sunday, or “legal holiday” as
such term is defined in Bankruptcy Rule 9006(a).

1.15 Cash means cash and cash equivalents, including, but not limited to, bank
deposits, checks, and other similar items in the legal tender of the United
States of America.

1.16 Causes of Action means any claims, causes of action, demands, rights,
actions, suits, obligations, liabilities, accounts, defenses, offsets, powers,
privileges, licenses, and franchises of any kind or character whatsoever, known,
unknown, contingent or non-contingent, matured or unmatured, suspected or
unsuspected, in contract or in tort, in law or in equity, or pursuant to any
other theory of law. Causes of Action also include: (a) all rights of setoff,
counterclaim, or recoupment and claims on contracts or for breaches of duties
imposed by law; (b) the right to object to or otherwise contest Claims or
Interests; (c) claims pursuant to sections 362, 510, 542, 543, 544 through 550,
or 553 of the Bankruptcy Code; and (d) such claims and defenses as fraud,
mistake, duress, and usury and any other defenses set forth in section 558 of
the Bankruptcy Code.

 

2



--------------------------------------------------------------------------------

1.17 Claim means a claim against a Debtor, whether or not asserted, known or
unknown, as such term is defined in section 101(5) of the Bankruptcy Code,
including: (a) any right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured; or (b) any right
to an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

1.18 Class means a group of Claims or Interests classified by the Plan pursuant
to section 1123(a)(1) of the Bankruptcy Code, and as set forth in Article III of
the Plan.

1.19 Confirmation Date means the date the Bankruptcy Court enters the
Confirmation Order on its docket.

1.20 Confirmation Hearing means the hearing to adjudicate confirmation of the
Plan.

1.21 Confirmation Order means the order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code and approving the
Disclosure Statement pursuant to sections 1125 and 1126(b) of the Bankruptcy
Code, which shall be in form and substance reasonably satisfactory to the
Debtors and the Required Consenting Noteholders and which shall include a
finding of good faith with respect to the Released Parties within the meaning of
1125(e) of the Bankruptcy Code.

1.22 Consenting Equity Holders means, collectively, those holders of HoldCo
Interests who are party to the Restructuring Support Agreement.

1.23 Consenting Noteholders means, collectively, those holders of Senior Secured
Notes who are party to the Restructuring Support Agreement.

1.24 Creditors’ Committee means the Official Committee of Unsecured Creditors in
the Reorganization Cases, if any, as appointed by the Office of the United
States Trustee for the Southern District of New York, and as may be
reconstituted from time to time.

1.25 Cure Amount shall have the meaning ascribed to such term in Section 9.2(a)
of the Plan.

1.26 Cure Dispute shall have the meaning ascribed to such term in Section 9.2(b)
of the Plan.

1.27 Debtors means: (a) Broadview Networks Holdings, Inc.; (b) A.R.C. Networks,
Inc.; (c) ARC Networks, Inc.; (d) ATX Communications, Inc.; (e) ATX Licensing,
Inc.; (f) ATX Telecommunication Services of Virginia, LLC; (g) BridgeCom
Holdings, Inc.; (h) BridgeCom International, Inc.; (i) BridgeCom Solutions
Group, Inc.; (j) Broadview Networks, Inc.; (k) Broadview Networks of
Massachusetts, Inc.; (l) Broadview Networks of Virginia, Inc.; (m) Broadview NP
Acquisition Corp.; (n) BV-BC Acquisition Corp.; (o) CoreComm – ATX, Inc.;
(p) CoreComm Communications, LLC; (q) Digicom, Inc; (r) Eureka Broadband
Corporation; (s) Eureka Holdings, LLC; (t) Eureka Networks, LLC; (u) Eureka
Telecom, Inc.; (v) Eureka Telecom of VA, Inc.; (w) InfoHighway Communications
Corporation; (x) Info-Highway International, Inc.; (y) InfoHighway of Virginia,
Inc.; (z) Nex-i-.com, Inc.; (aa) Open Support Systems LLC; and (bb) TruCom
Corporation.

 

3



--------------------------------------------------------------------------------

1.28 DIP Agent means [            ], in its capacity as the administrative agent
under the DIP Facility.

1.29 DIP Claim means a Claim of a DIP Lender in respect of the obligations of
the Debtors arising under the DIP Facility.

1.30 DIP Facility means the $[25] million superpriority debtor-in-possession
credit facility provided to the Debtors pursuant to that certain Credit
Agreement, dated as of [August __], 2012, among [HoldCo, as borrower, and the
direct and indirect subsidiaries of HoldCo], as guarantors, each of the DIP
Lenders, and the DIP Agent, as the same may have been modified and amended from
time to time, in accordance with the terms thereof.

1.31 DIP Lenders means the lenders that are party to the DIP Facility.

1.32 DIP Order means that certain order or orders of the Bankruptcy Court
authorizing and approving the DIP Facility, and approving the Debtors’ use of
cash claimed as collateral.

1.33 Disallowed means a finding of the Bankruptcy Court in a Final Order or
provision of the Plan providing that a Claim shall not be an Allowed Claim.

1.34 Disclosure Statement means the Disclosure Statement that relates to the
Plan and is approved by the Bankruptcy Court pursuant to sections 1125 and
1126(b) of the Bankruptcy Code, as such Disclosure Statement may be amended,
modified, or supplemented (and all exhibits and schedules annexed thereto or
referred to therein and all supplements thereto).

1.35 Disputed means, with respect to a Claim or Interest, that portion
(including, when appropriate, the whole) of such Claim or Interest that: (a) if
the Debtors are required by the Bankruptcy Court to file schedule of assets and
liabilities, (i) has not been scheduled by the Debtors or has been scheduled in
a lesser amount or priority than the amount or priority asserted by the holder
of such Claim or Interest, or (ii) has been scheduled as contingent,
unliquidated or disputed and for which no proof of claim has been timely filed;
(b) is the subject of an objection or request for estimation filed in the
Bankruptcy Court which has not been withdrawn or overruled by a Final Order;
and/or (c) is otherwise disputed by any of the Debtors or Reorganized Debtors in
accordance with applicable law, which dispute has not been withdrawn, resolved,
or overruled by final, non-appealable order of a court of competent
jurisdiction.

1.36 Distribution means the distribution in accordance with the terms of the
Plan of: (a) Cash; (b) New Common Stock; (c) the New Senior Secured Notes;
and/or (d) New Warrants, in each case, if any, and as the case may be.

 

4



--------------------------------------------------------------------------------

1.37 Distribution Address means the address set forth in the relevant proof of
claim. If no proof of claim is filed in respect to a particular Claim, then the
address set forth in the Debtors’ books and records or register maintained for
registered securities.

1.38 Distribution Agent means with respect to Distributions made on account of:
(a) the ABL Facility Claims, the ABL Agent; (b) the Senior Secured Notes Claims,
the Senior Secured Notes Trustee; (c) the DIP Claims, the DIP Agent, or (d) any
other Claim or Interest, any stock transfer agents, agents contractually
authorized and/or obligated to make Distributions to certain claimants and
similar intermediaries and agents participating in making or conveying
Distributions as required by the Plan, which may include any Reorganized Debtor.

1.39 Distribution Date means (a) with respect to ABL Facility Claims, DIP
Claims, Senior Secured Notes Claims and Existing Preferred Interests, the
Effective Date, (b) with respect to Administrative Claims, Other Priority
Claims, Priority Tax Claims, Other Secured Claims, and General Unsecured Claims,
the date that is the latest of: (i) the Effective Date (or as soon thereafter as
reasonably practicable); (ii) the date such Claim would ordinarily be due and
payable; and (iii) the date (or as soon thereafter as reasonably practicable)
that is fifteen (15) days (or, if such date is not a Business Day, on the next
Business Day thereafter) after such Claim becomes an Allowed Claim or otherwise
becomes payable under the Plan, and (c) with respect to Fee Claims, the date (or
as soon thereafter as reasonably practicable) that such Claims are allowed by
Final Order of the Bankruptcy Court.

1.40 Effective Date means a Business Day, selected by the Debtors, which is
after the entry of the Confirmation Order, on which all conditions to the
Effective Date set forth in Section 10.2 of the Plan have been satisfied or
waived.

1.41 Estates means the estates created in the Reorganization Cases pursuant to
section 541 of the Bankruptcy Code.

1.42 Estimated Fee Claims shall have the meaning ascribed to such term in
Section 4.4 of the Plan.

1.43 Existing Interest Equity Distribution means 2.5% of the New Common Stock,
prior to dilution by the Management Equity Plan.

1.44 Existing Interests means all existing Interests in HoldCo.

1.45 Existing Preferred Interests means the shares of Series A Preferred Stock,
Series A-1 Preferred Stock, Series B Preferred Stock, Series B-1 Preferred Stock
and Series C Preferred Stock of Broadview Networks Holdings, Inc., issued and
outstanding immediately prior to the Effective Date.

1.46 Fee Claim means a Claim by a (a) Professional Person (other than an
ordinary course professional retained pursuant to an order of the Bankruptcy
Court) for compensation or reimbursement pursuant to section 327, 328, 330, 331,
503(b) or 1103(a) of the Bankruptcy Code in connection with the Reorganization
Cases; or (b) member of the Creditors’ Committee, if any, arising under section
503(b)(3)(F) of the Bankruptcy Code.

 

5



--------------------------------------------------------------------------------

1.47 Final Order means an order or judgment of the Bankruptcy Court, as entered
on the docket of the Bankruptcy Court that has not been reversed, stayed,
modified, or amended, and as to which: (a) the time to appeal, seek review or
rehearing or petition for certiorari has expired and no timely-filed appeal or
petition for review, rehearing, remand or certiorari is pending; or (b) any
appeal taken or petition for certiorari filed has been resolved by the highest
court to which the order or judgment was appealed or from which certiorari was
sought, provided, however, that the possibility that a motion under Rule 59 or
Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
Bankruptcy Rules or other rules governing procedure in cases before the
Bankruptcy Court, may be filed with respect to such order shall not cause such
order not to be a Final Order.

1.48 General Unsecured Claim means any Claim that is not: (a) an Administrative
Claim, (b) an Other Priority Claim, (c) a Priority Tax Claim, (d) a claim for
U.S. Trustee Fees, (e) an Other Secured Claim, (f) a DIP Claim, (g) an ABL
Facility Claim, (h) a Fee Claim, (i) a Senior Secured Notes Claim, (j) an
Intercompany Claim, or (k) a Subordinated Securities Claim.

1.49 HoldCo means Broadview Networks Holdings, Inc., a Delaware corporation.

1.50 Impaired means with respect to any Class of Claims or Interests, a Class of
Claims or Interests that is impaired within the meaning of section 1124 of the
Bankruptcy Code.

1.51 Indenture Trustee Charging Lien means any lien or other priority in payment
to which the Senior Secured Notes Trustee is entitled, pursuant to the Senior
Secured Notes Indenture, against Distributions to be made to holders of the
Senior Secured Notes for payment of any fees or expenses due to the Senior
Secured Notes Trustee under the applicable Senior Secured Notes Indenture.

1.52 Indenture Trustee Fees means the reasonable and documented compensation,
fees, expenses, disbursements, and indemnity claims arising under the Senior
Secured Notes Indenture, including attorneys’ and agents’ fees, expenses, and
disbursements, incurred under the Senior Secured Notes Indenture by the Senior
Secured Notes Trustee, whether prior to or after the Petition Date.

1.53 Intercompany Claim means any Claim (including an Administrative Claim),
cause of action, or remedy held by a Debtor against another Debtor.

1.54 Intercompany Interest means an Interest, other than an Existing Interest,
in a Debtor held by another Debtor.

1.55 Intercreditor Agreement means that certain Intercreditor Agreement, dated
as of August 23, 2006, by and among The CIT Group/Business Credit, Inc., the
Bank of New York, Broadview Networks Holdings, Inc., and certain of its
subsidiaries, as amended.

 

6



--------------------------------------------------------------------------------

1.56 Interest means any equity interest in any Debtor, including an equity
security within the meaning of section 101(16) of the Bankruptcy Code or any
option, warrant, or right, contractual or otherwise, to acquire any such
interest.

1.57 Management Equity Plan means the equity plan established for certain
employees of the Reorganized Debtors in the form included in the Plan
Supplement.

1.58 New ABL Agreement means the first priority secured revolving credit
agreement between [Reorganized HoldCo, as borrower, each of the other
Reorganized Debtors, as guarantors,] and the lenders that are party thereto,
entered into on the Effective Date, in the amount of $[__] million, together
with an intercreditor agreement (in a form agreed to between the Required
Consenting Noteholders and the lenders under the New ABL Agreement), any
guaranties, and other collateral or ancillary documents; all of which shall be
in the form included in the Plan Supplement, which shall be in form and
substance reasonably acceptable to the Required Consenting Noteholders.

1.59 New ABL Facility means the revolving credit facility provided to the
Reorganized Debtors pursuant to the New ABL Agreement.

1.60 New Board means the board of directors of Reorganized Broadview on and
after the Effective Date.

1.61 New Common Stock means the common stock of Reorganized Broadview, described
in Article VI hereof, issued on the Effective Date and distributed in the manner
provided by the Plan.

1.62 New Registration Rights Agreement means the registration rights agreement
with respect to the New Senior Secured Notes, substantially in the form set
forth in the Plan Supplement, which shall be in form and substance reasonably
acceptable to the Required Consenting Noteholders.

1.63 New Senior Secured Notes means the $150 million senior secured notes to be
issued by Reorganized Broadview on the Effective Date pursuant to the Plan, on
the terms set forth in the New Senior Secured Notes Indenture, which terms are
consistent with the terms set forth in the Plan Term Sheet.

1.64 New Senior Secured Notes Indenture means the indenture for the New Senior
Secured Notes, in the form included in the Plan Supplement, which shall be in
form and substance acceptable to the Required Consenting Noteholders.

1.65 New Stockholders Agreement means that certain agreement, filed as part of
the Plan Supplement, governing the rights, duties and obligations of
shareholders of Reorganized Broadview, to be dated as of the Effective Date,
which shall be in form and substance acceptable to the Required Consenting
Noteholders.

 

7



--------------------------------------------------------------------------------

1.66 New Warrants means the warrants that will be issued to holders of Existing
Preferred Interests to purchase up to (a) 11% of the New Common Stock, on a
fully diluted basis (not taking into account any equity securities issued or
payments made under the Management Equity Plan); and (b) an additional 4% of the
New Common Stock, on a fully diluted basis (not taking into account any equity
securities issued or payments made under the Management Equity Plan), on the
terms set forth in the New Warrant Agreement, which terms are consistent with
the terms set forth in the Plan Term Sheet.

1.67 New Warrant Agreement means that certain warrant agreement, dated as of the
Effective Date, governing the New Warrants to be issued by Reorganized
Broadview, substantially in the form included in the Plan Supplement, which
shall be in form and substance reasonably acceptable to the Required Consenting
Noteholders.

1.68 Other Existing Equity Interest means any Interest in a Debtor other than an
Existing Preferred Interest or an Intercompany Interest, including, without
limitation, the shares of Series A Common Stock and Series B Common Stock of
Broadview Networks Holdings, Inc. issued and outstanding immediately prior to
the Effective Date.

1.69 Other Priority Claim means any Claim entitled to priority pursuant to
section 507(a) of the Bankruptcy Code, other than: (a) an Administrative Claim;
(b) a Priority Tax Claim; (c) a Fee Claim; (d) a DIP Claim; or (e) any Claim for
“adequate protection” of the security interests of the ABL Lenders or the
holders of Senior Secured Notes authorized pursuant to the terms of the DIP
Order.

1.70 Other Secured Claim means a Secured Claim other than a DIP Claim, an ABL
Facility Claim, a Senior Secured Notes Claim or an Intercompany Claim.

1.71 Person means any individual, corporation, partnership, association,
indenture trustee, organization, joint stock company, joint venture, estate,
trust, governmental unit or any political subdivision thereof, including, for
the avoidance of doubt, the Creditors’ Committee, if any, Interest holders,
current or former employees of the Debtors, or any other entity.

1.72 Petition Date means [August         ,] 2012.

1.73 Plan means this Joint Prepackaged Plan of Reorganization, dated as of the
date set forth on the first page hereof, for the Debtors, together with any
amendments or modifications hereto as the Debtors may file hereafter (such
amendments or modifications only being effective if approved by order of the
Bankruptcy Court), which shall be in form and substance satisfactory to the
Required Consenting Noteholders.

1.74 Plan Documents means the New Senior Secured Notes Indenture, the New ABL
Agreement, the New Stockholders Agreement, the Management Equity Plan, the New
Registration Rights Agreement, the New Warrant Agreement, the list of proposed
officers and directors of the Reorganized Debtors, the amended certificates of
incorporation of the Reorganized Debtors and the amended by-laws of the
Reorganized Debtors, each in form and substance reasonably satisfactory to the
Required Consenting Noteholders, provided, that, the New Senior Secured Notes
Indenture shall be substantially in the form attached to the Disclosure

 

8



--------------------------------------------------------------------------------

Statement, with all modifications to such form reasonably satisfactory to the
Required Consenting Noteholders, and each Plan Document to be executed,
delivered, assumed, and/or performed in conjunction with the consummation of the
Plan on the Effective Date.

1.75 Plan Supplement means the supplemental appendix to the Plan, which
contains, among other things, substantially final forms or executed copies, as
the case may be, of the Plan Documents.

1.76 Plan Term Sheet means that certain term sheet attached as Exhibit A to the
Restructuring Support Agreement.

1.77 Priority Tax Claim means any Claim entitled to priority pursuant to section
507(a)(8) of the Bankruptcy Code.

1.78 Pro Rata means the proportion that a Claim or Interest in a particular
Class bears to the aggregate amount of the Claims or Interests in such Class,
excluding Disallowed Claims or Disallowed Interests.

1.79 Professional Person means a Person retained by order of the Bankruptcy
Court in connection with the Reorganization Cases, pursuant to section 327, 328,
330 or 1103 of the Bankruptcy Code.

1.80 Reinstated or Reinstatement means (a) leaving unaltered the legal,
equitable, and contractual rights to which a Claim entitles the holder of such
Claim in accordance with section 1124 of the Bankruptcy Code, or (b) if
applicable under section 1124 of the Bankruptcy Code: (i) curing all prepetition
and postpetition defaults other than defaults relating to the insolvency or
financial condition of the Debtor or its status as a debtor under the Bankruptcy
Code; (ii) reinstating the maturity date of the Claim; (iii) compensating the
holder of such Claim for damages incurred as a result of its reasonable reliance
on a provision allowing the Claim’s acceleration; and (iv) not otherwise
altering the legal, equitable and contractual rights to which the Claim entitles
the holder thereof.

1.81 Released Parties means each of, and solely in its capacity as such: (a) the
Debtors; (b) the ABL Agent; (c) the ABL Lenders; (d) the Consenting Noteholders;
(e) the Senior Secured Notes Trustee; (f) the Consenting Equity Holders; (g) the
DIP Lenders; (h) the DIP Agent; and (i) with respect to each of the foregoing
entities in clauses (a) through (h), such entity’s current affiliates,
subsidiaries, officers, directors, principals, members, employees, agents,
financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, equityholders, partners and other professionals.

1.82 Releasing Party means each of, and solely in its capacity as such, (a) the
ABL Agent; (b) the ABL Lenders; (c) the Consenting Noteholders; (d) the Senior
Secured Notes Trustee; (e) the Consenting Equity Holders; (f) the holders of
impaired Claims or Interests other than those who (i) have been deemed to reject
the Plan, or (ii) abstain from voting or voted to reject the Plan and have also
checked the box on the applicable Ballot indicating that they opt not to grant
the releases provided in the Plan; (g) the Creditors’ Committee, if any, and its
members

 

9



--------------------------------------------------------------------------------

(solely in their capacity as members of the Creditors’ Committee but not in
their capacity as individual creditors), advisors and professionals (including
any attorneys, financial advisors, investment bankers and other professionals
retained by such persons); (h) the holders of Unimpaired Claims; and (i) with
respect to the foregoing entities in clauses (a) through (h), such entity’s
current affiliates, subsidiaries, officers, directors, principals, members,
employees, agents, financial advisors, attorneys, accountants, investment
bankers, consultants, representatives, equityholders, partners and other
professionals.

1.83 Reorganization Cases means the chapter 11 cases of the Debtors pending
before the Bankruptcy Court.

1.84 Reorganized Debtor means each Debtor on and after the Effective Date.

1.85 Reorganized Broadview means Broadview Networks Holdings, Inc. on and after
the Effective Date.

1.86 Required Consenting Noteholders means, collectively, Fidelity Management
and Research Company, BlackRock Financial Management, Inc., MSD Credit
Opportunity Master Fund, L.P. and Watershed Asset Management, L.L.C., each as a
holder, fund manager or account manager, as the case may be.

1.87 Restructuring Support Agreement means that certain agreement among the
Debtors, certain holders of Existing Preferred Interests and Other Existing
Equity Interests and certain holders of Senior Secured Notes Claims, dated as of
July 13, 2012, together with the exhibits and attachments thereto, and as the
same may be amended from time to time in accordance with the terms thereof.

1.88 Restructuring Transaction shall have the meaning ascribed to such term in
Section 7.1 of the Plan.

1.89 Secured Claim means, pursuant to section 506 of the Bankruptcy Code and
section 1111 of the Bankruptcy Code, as applicable, that portion of a Claim that
is secured by a valid, perfected and enforceable security interest, lien,
mortgage or other encumbrance, that is not subject to avoidance under applicable
bankruptcy or non-bankruptcy law, in or upon any right, title or interest of a
Debtor in and to property of such Debtor’s Estate, to the extent of the value of
the holder’s interest in such property as of the relevant determination date.
The defined term Secured Claim includes any Claim that is a secured Claim
pursuant to sections 506 and 553 of the Bankruptcy Code.

1.90 Securities Act means the United States Securities Act of 1933, as amended.

1.91 Senior Secured Notes means those certain $300 million 11 3/8% senior
secured notes due September 1, 2012, issued by HoldCo pursuant to the Senior
Secured Notes Indenture.

 

10



--------------------------------------------------------------------------------

1.92 Senior Secured Notes Claim means any Claim derived from or based upon the
Senior Secured Notes.

1.93 Senior Secured Notes Equity Distribution means 97.5% of the New Common
Stock, prior to dilution by the Management Equity Plan.

1.94 Senior Secured Notes Indenture means that certain Indenture, dated as of
August 23, 2006, among HoldCo, as issuer, the guarantors named thereto, and the
Bank of New York as trustee and collateral agent, supplemented as of
September 29, 2006, May 14, 2007 and May 31, 2007, together with any guaranties,
collateral or ancillary documents (as amended, modified or supplemented).

1.95 Senior Secured Notes Trustee means The Bank of New York as trustee and
collateral agent under the Senior Secured Notes Indenture.

1.96 Subordinated Securities Claim means a Claim of the type described in, and
subject to subordination pursuant to section 510(b) of the Bankruptcy Code, if
any, which Claim is related to an Interest in a Debtor.

1.97 Unclaimed Property means any Cash or other property unclaimed on or after
the Effective Date or date on which a Distribution would have been made in
respect of the relevant Allowed Claim. Unclaimed Property shall include:
(a) checks (and the funds represented thereby) and other property mailed to a
Distribution Address and returned as undeliverable without a proper forwarding
address; (b) funds for uncashed checks; and (c) checks (and the funds
represented thereby), New Common Stock, and New Warrants, not mailed or
delivered because no Distribution Address to mail or deliver such property was
available.

1.98 United States Trustee means the Office of the United States Trustee for the
Southern District of New York.

1.99 Unimpaired means with respect to a Class of Claims or Interests, a Class of
Claims or Interests that is not Impaired.

1.100 U.S. Trustee Fees means fees arising under 28 U.S.C. § 1930(a)(6) and
accrued interest thereon arising under 31 U.S.C. § 3717.

 

  B. Interpretation; Application of Definitions and Rules of Construction.

Unless otherwise specified, all section or exhibit references in the Plan are to
the respective section in, or exhibit to, the Plan. The words “herein,”
“hereof,” “hereto,” “hereunder,” and other words of similar import refer to the
Plan as a whole and not to any particular section, subsection, or clause
contained therein. Any capitalized term used herein that is not defined herein
shall have the meaning assigned to that term in the Bankruptcy Code or the
Bankruptcy Rules. Except for the rules of construction contained in sections
102(5) of the Bankruptcy Code, which shall not apply, the rules of construction
contained in section 102 of the Bankruptcy Code shall apply to the construction
of the Plan. Any reference in the Plan to a

 

11



--------------------------------------------------------------------------------

contract, instrument, release, indenture, or other agreement or documents being
in a particular form or on particular terms and conditions means that such
document shall be substantially in such form or substantially on such terms and
conditions, and any reference in the Plan to an existing document or exhibit
filed or to be filed means such document or exhibit as it may have been or may
be amended, modified, or supplemented. The headings in the Plan are for
convenience of reference only and shall not limit or otherwise affect the
provisions hereof. To the extent there is an inconsistency between any of the
provisions of the Plan and any of the provisions contained in the Plan Documents
to be entered into as of the Effective Date, the Plan Documents shall control.

 

  C. Appendices and Plan Documents.

All Plan Documents and appendices to the Plan are incorporated into the Plan by
reference and are a part of the Plan as if set forth in full herein. Holders of
Claims and Interests may inspect a copy of the Plan Documents, once filed, in
the Office of the Clerk of the Bankruptcy Court during normal business hours, or
obtain a copy of the Plan Documents by a written request sent to the following
address:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention:       Rachel C. Strickland, Esq.

   Jennifer J. Hardy, Esq.

Telephone:     (212) 728-8000

ARTICLE II

METHOD OF CLASSIFICATION OF CLAIMS

AND INTERESTS AND GENERAL PROVISIONS

2.1 General Rules of Classification.

Generally, a Claim is classified in a particular Class for voting and
distribution purposes only to the extent the Claim qualifies within the
description of that Class, and is classified in another Class or Classes to the
extent any remainder of the Claim qualifies within the description of such other
Class or Classes. Unless otherwise provided, to the extent a Claim qualifies for
inclusion in a more specifically defined Class and a more generally-defined
Class, it shall be included in the more specifically defined Class.

2.2 Settlement.

Pursuant to Bankruptcy Rule 9019, and in consideration for the classification,
distribution and other benefits provided under the Plan, the provisions of the
Plan shall constitute a good faith compromise and settlement of all Claims and
controversies resolved pursuant to the Plan, including, without limitation, all
claims arising prior to the Petition Date, whether known or unknown, foreseen or
unforeseen, asserted or unasserted, by or against any Released Party, or holders
of Claims, arising out of, relating to or in connection with the business or
affairs of or

 

12



--------------------------------------------------------------------------------

transactions with the Debtors. The entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval of each of the foregoing compromises
or settlements, and all other compromises and settlements provided for in the
Plan, and the Bankruptcy Court’s findings shall constitute its determination
that such compromises and settlements are in the best interests of the Debtors,
the Estates, creditors and other parties in interest, and are fair, equitable
and within the range of reasonableness. The provisions of the Plan, including,
without limitation, its release, injunction, exculpation and compromise
provisions, are mutually dependent and non-severable.

2.3 Substantive Consolidation of Debtors for Purposes of Voting, Confirmation
and Distribution.

(a) This Plan provides for substantive consolidation of the Debtors’ Estates,
but solely for purposes of voting, confirmation, and making distributions to the
holders of Allowed Claims under this Plan. On the Effective Date, and solely for
purposes of voting, confirmation, and making distributions to the holders of
Allowed Claims under this Plan: (i) all guarantees of any Debtor of the payment,
performance or collection of another Debtor with respect to Claims against such
Debtor shall be eliminated and cancelled; (ii) any single obligation of multiple
Debtors shall be treated as a single obligation in the consolidated
Reorganization Cases; and (iii) all guarantees by a Debtor with respect to
Claims against one or more of the other Debtors shall be treated as a single
obligation in the consolidated Reorganization Cases. On the Effective Date, and
in accordance with the terms of this Plan and the consolidation of the assets
and liabilities of the Debtors, all Claims based upon guarantees of collection,
payment, or performance made by a Debtor as to the obligation of another Debtor
shall be released and of no further force and effect. Except as set forth in
this Section 2.3 of the Plan, such substantive consolidation shall not affect
(i) the legal and corporate structure of the Reorganized Debtors, or (ii) any
obligations under any leases or contracts assumed in this Plan or otherwise
after the Petition Date.

(b) Notwithstanding the substantive consolidation of the Estates for the
purposes set forth in Section 2.3(a) of the Plan, each Reorganized Debtor shall
pay all U.S. Trustee Fees on all disbursements, including Distributions and
disbursements in and outside of the ordinary course of business pursuant to
Section 2.6 of the Plan.

2.4 Administrative, DIP Lender, Fee and Priority Tax Claims.

Administrative Claims, DIP Claims, Fee Claims, U.S. Trustee Fees and Priority
Tax Claims have not been classified and are excluded from the Classes set forth
in Article III in accordance with section 1123(a)(1) of the Bankruptcy Code.

2.5 Deadline for Filing Fee Claims.

All proofs or applications for payment of Fee Claims must be filed with the
Bankruptcy Court by the date that is forty-five (45) days after the Effective
Date (or, if such date is not a Business Day, by the next Business Day
thereafter). Any Person that fails to file such a proof of Claim or application
on or before such date shall be forever barred from asserting such Claim against
the Debtors, the Reorganized Debtors or their property and the holder thereof
shall be enjoined from commencing or continuing any action, employment of
process or act to collect, offset or recover such Claim.

 

13



--------------------------------------------------------------------------------

Objections to Fee Claims, if any, must be filed and served pursuant to the
procedures set forth in the Confirmation Order no later than sixty-five
(65) days after the Effective Date or such other date as established by the
Bankruptcy Court.

2.6 U.S. Trustee Fees.

On the Effective Date or as soon as practicable thereafter, the Debtors or
Reorganized Debtors shall pay all U.S. Trustee Fees that are then due. Any U.S.
Trustee Fees due thereafter shall be paid by each of the applicable Reorganized
Debtors in the ordinary course until the earlier of the entry of a final decree
closing the applicable Reorganization Case, or a Bankruptcy Court order
converting or dismissing the applicable Reorganization Case. Any deadline for
filing Administrative Claims or Fee Claims shall not apply to U.S. Trustee Fees.

2.7 Indenture Trustee Fees.

On the Effective Date, the Reorganized Debtors shall pay in Cash the Indenture
Trustee Fees, without the need for the Senior Secured Notes Trustee to file a
fee application with the Bankruptcy Court; provided, however, that (a) the
Senior Secured Notes Trustee shall provide the Debtors, and counsel to the
Required Consenting Noteholders with the invoices for which it seeks payment at
least 10 days prior to the Effective Date; and (b) the Debtors and the Required
Consenting Noteholders do not object to the reasonableness of the Indenture
Trustee Fees. To the extent that the Debtors or the Required Consenting
Noteholders object to the reasonableness of any portion of the Indenture Trustee
Fees, the Reorganized Debtors shall not be required to pay such Disputed portion
until either such objection is resolved or a further order of the Bankruptcy
Court is entered providing for payment of such Disputed portion. Notwithstanding
anything in the Plan to the contrary, the Indenture Trustee Charging Lien shall
be discharged solely upon payment of any fees and expenses due to the Senior
Secured Notes Trustee under the Senior Secured Notes Indenture in full and the
termination of the Senior Secured Notes Trustee’s duties under the applicable
Senior Secured Notes Indenture. Nothing in the foregoing shall in any way limit,
impair, or affect the rights of the Senior Secured Notes Trustee under the
Senior Secured Notes Indenture to the reimbursement of costs, including the
reimbursement of the reasonable and documented compensation and expenses,
disbursements and advances of the Senior Secured Notes Trustee’s agents,
counsel, accountants, and experts.

 

14



--------------------------------------------------------------------------------

ARTICLE III

CLASSIFICATION OF CLAIMS AND INTERESTS

The following table designates the Classes of Claims and Interests under the
Plan and specifies which Classes are (a) Impaired or Unimpaired by this Plan,
(b) entitled to vote to accept or reject this Plan in accordance with section
1126 of the Bankruptcy Code, or (c) deemed to accept or reject this Plan:

 

Class

  

Designation

   Impairment   

Entitled to Vote

Class 1    ABL Facility Claims    No    No (Deemed to accept) Class 2    Senior
Secured Notes Claims    Yes    Yes Class 3    Other Secured Claims    No    No
(Deemed to accept) Class 4    Other Priority Claims    No    No (Deemed to
accept) Class 5    General Unsecured Claims    No    No (Deemed to accept) Class
6    Intercompany Claims    No    No (Deemed to accept) Class 7    Intercompany
Interests    No    No (Deemed to accept) Class 8    Existing Preferred Interests
   Yes    Yes Class 9    Other Existing Equity Interests    Yes    No (Deemed to
reject) Class 10    Subordinated Securities Claims    Yes    No (Deemed to
reject)

Each Allowed Secured Claim in Class 3 shall be considered to be a separate
subclass within Class 3, and each such subclass shall be deemed to be a separate
Class for purposes of the Plan.

ARTICLE IV

TREATMENT OF UNIMPAIRED CLASSES

4.1 DIP Claims.

The DIP Claims shall be deemed to be Allowed Claims under the Plan. The DIP
Claims shall be satisfied in full, by the termination of all commitments under
the DIP Facility, payment in full in Cash of all outstanding obligations and
cash collateralization, return or backstopping of all letters of credit issued
thereunder.

4.2 Administrative Claims.

Each holder of an Allowed Administrative Claim shall be paid 100% of the unpaid
Allowed amount of such Claim in Cash on the Distribution Date. Notwithstanding
the immediately preceding sentence, Allowed Administrative Claims incurred in
the ordinary course of business and on ordinary business terms unrelated to the
administration of the Reorganization Cases (such as Allowed trade and vendor
Claims) shall be paid, at the Debtors’ or Reorganized Debtors’ option, in
accordance with ordinary business terms for payment of such Claims.
Notwithstanding the foregoing, the holder of an Allowed Administrative Claim may
receive such other, less favorable treatment as may be agreed upon by the
claimant and the Debtors or Reorganized Debtors.

4.3 Priority Tax Claims.

Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a
less favorable treatment, each holder of an Allowed Priority Tax Claim shall be
treated in accordance with the terms set forth in section 1129(a)(9)(C) of the
Bankruptcy Code.

 

15



--------------------------------------------------------------------------------

4.4 Fee Claims.

A Fee Claim in respect of which a final fee application has been properly filed
and served pursuant to Section 2.5 of the Plan shall be payable by the
Reorganized Debtors to the extent approved by a Final Order of the Bankruptcy
Court. Prior to the Effective Date, each holder of a Fee Claim shall submit to
the Debtors estimates of any Fee Claims that have accrued prior to the Effective
Date that have not been included in a monthly fee statement or interim fee
application submitted by such Professional Person (collectively, the “Estimated
Fee Claims”). On the Effective Date, the Debtors or Reorganized Debtors shall
reserve and hold in an account Cash in an amount equal to the aggregate amount
of each unpaid Estimated Fee Claim as of the Effective Date (minus any unapplied
retainers). Such Cash shall be disbursed solely to the holders of Allowed Fee
Claims as soon as reasonably practicable after a Fee Claim becomes an Allowed
Claim. Upon payment of Allowed Fee Claims, Cash remaining in such account shall
be reserved until all other applicable Allowed Fee Claims have been paid in full
or all remaining applicable Fee Claims have been Disallowed or not otherwise
permitted by Final Order, at which time any remaining Cash held in reserve with
respect to the Estimated Fee Claims shall become the sole and exclusive property
of the Reorganized Debtors. In the event that the aggregate amount of the
Estimated Fee Claims is less than the aggregate amount of the Allowed Fee
Claims, the Debtors or the Reorganized Debtors shall nonetheless be required to
satisfy each Allowed Fee Claim in full, in Cash as soon as reasonably
practicable after such Fee Claim becomes an Allowed Claim.

4.5 ABL Facility Claims – Class 1.1

The ABL Facility Claims shall be Allowed in an aggregate amount equal to $[ ].
In full and final satisfaction of each Allowed ABL Facility Claim, each holder
thereof shall be paid in Cash in full on account of such holder’s Allowed ABL
Facility Claim.

4.6 Other Secured Claims – Class 3.

Subject to the provisions of sections 502(b)(3) and 506(d) of the Bankruptcy
Code, each holder of an Allowed Other Secured Claim shall receive, at the
Reorganized Debtors’ option: (a) the Reinstatement of such Claim; (b) payment in
full in Cash of the Allowed amount of such Other Secured Claim; (c) the delivery
of the collateral securing any such Other Secured Claim and payment of any
interest required under section 506(b) of the Bankruptcy Code; (d) such other
treatment rendering such Other Secured Claim Unimpaired; or (e) such other, less
favorable treatment as may be agreed between such holder and the Reorganized
Debtors.

4.7 Other Priority Claims – Class 4.

In satisfaction of each Allowed Other Priority Claim, each holder thereof shall
receive the following, at the option of the Reorganized Debtors: (a) payment in
full in Cash; (b) other treatment rendering such Other Priority Claim
Unimpaired; or (c) such other, less favorable treatment as may be agreed between
such holder and the Reorganized Debtors.

 

1  The Debtors expect that any ABL Facility Claims will be paid prior to the
Confirmation Date pursuant to the DIP Facility.

 

16



--------------------------------------------------------------------------------

4.8 General Unsecured Claims – Class 5.

Each Allowed General Unsecured Claim shall, at the discretion of the Reorganized
Debtors, be: (a) Reinstated as of the Effective Date as an obligation of the
Reorganized Debtors, and paid in accordance with the ordinary course terms for
such Claim; (b) paid in full in Cash on the relevant Distribution Date; or
(c) receive such other treatment as may be agreed between such holder and the
Reorganized Debtors.

4.9 Intercompany Claims – Class 6.

Each Intercompany Claim shall either be Reinstated or cancelled in the
Reorganized Debtors’ discretion.

4.10 Intercompany Interests – Class 7.

Intercompany Interests shall either be Reinstated or cancelled in the
Reorganized Debtors’ discretion.

ARTICLE V

TREATMENT OF IMPAIRED CLASSES

5.1 Senior Secured Notes Claims – Class 2.

The Senior Secured Notes Claims shall be deemed Allowed Claims in the amount of
$[317.1] million. On the Effective Date, each holder of an Allowed Senior
Secured Notes Claim shall receive, in full and final satisfaction of its Allowed
Senior Secured Notes Claims, its Pro Rata share of:

(a) the New Senior Secured Notes issued pursuant to the New Senior Secured Notes
Indenture; and

(b) the Senior Secured Notes Equity Distribution.

5.2 Existing Preferred Interests – Class 8.

On the Effective Date, all Existing Preferred Interests shall be cancelled, and
each holder of an Allowed Existing Preferred Interest shall receive, in full and
final satisfaction of its Allowed Existing Preferred Interest, its Pro Rata
share of:

(a) the Existing Interest Equity Distribution; and

(b) the New Warrants.

 

17



--------------------------------------------------------------------------------

5.3 Other Existing Equity Interests – Class 9.

On the Effective Date, all Other Existing Equity Interests shall be cancelled,
and holders of Other Existing Equity Interests shall receive no distribution on
account of such Interests.

5.4 Subordinated Securities Claims – Class 10.

All Subordinated Securities Claims shall be cancelled, and holders of
Subordinated Securities Claims shall receive no distribution on account of such
Claims.

ARTICLE VI

NEW COMMON STOCK

6.1 Authorization and Issuance of New Common Stock.

As of the Effective Date, Reorganized Broadview shall authorize and issue one
class of equity securities consisting of the New Common Stock, which shall be
distributed in accordance with Sections 5.1 and 5.2 and other relevant
provisions of the Plan to effectuate the Restructuring Transaction. In addition,
as of the Effective Date, Reorganized Broadview shall authorize such shares of
New Common Stock as may be required for the Management Equity Plan and the New
Warrant Agreement, in accordance with Sections 5.2, 6.3 and 7.5 of the Plan.

6.2 New Stockholders Agreement and New Registration Rights Agreement.

(a) On and as of the Effective Date, Reorganized Broadview shall enter into and
deliver the New Stockholders Agreement to each entity that is intended to be a
party thereto and such agreement shall be deemed to be valid, binding and
enforceable in accordance with its terms, and each party thereto shall be bound
thereby, in each case without the need for execution by any party thereto other
than Reorganized Broadview.

(b) On and as of the Effective Date, Reorganized Broadview shall enter into and
deliver the New Registration Rights Agreement to each entity that is intended to
be a party thereto and such agreement shall be deemed to be valid, binding and
enforceable in accordance with its terms, and each party thereto shall be bound
thereby, in each case without the need for execution by any party thereto other
than Reorganized Broadview.

6.3 New Warrants.

On the Effective Date, Reorganized Broadview shall issue New Warrants pursuant
to the New Warrant Agreement to the holders of Existing Preferred Interests, in
accordance with Sections 5.2 and 7.1 of the Plan, which New Warrants shall
conform to the terms set forth in the Plan Term Sheet.

 

18



--------------------------------------------------------------------------------

ARTICLE VII

MEANS OF IMPLEMENTATION

7.1 Restructuring Transaction.

On or as of the Effective Date, the Distributions provided for under the Plan
shall be effectuated pursuant to the following transactions (collectively, the
“Restructuring Transaction”):

(a) pursuant to sections 1141(b) and (c) of the Bankruptcy Code, and except as
otherwise provided in the Plan, the property of each Estate shall vest in the
applicable Reorganized Debtor, free and clear of all Claims, liens,
encumbrances, charges, and other Interests, except as provided in the Plan, the
New Senior Secured Notes Indenture, the New ABL Agreement, the other Plan
Documents or the Confirmation Order. The Reorganized Debtors may operate their
businesses and may use, acquire, and dispose of property free of any
restrictions of the Bankruptcy Code or the Bankruptcy Rules and in all respects
as if there were no pending case under any chapter or provision of the
Bankruptcy Code, except as provided herein;

(b) all Existing Interests shall be deemed cancelled as of the Effective Date.
Reorganized Broadview shall issue the New Common Stock pursuant to the terms of
the Plan and enter into the New Stockholders Agreement;

(c) Reorganized Broadview shall issue the New Warrants to holders of Allowed
Existing Preferred Interests, pursuant to the terms of Section 5.2 of the Plan,
and enter into the New Warrant Agreement;

(d) the Debtors shall consummate the Plan by (i) making Distributions of the New
Common Stock, New Warrants, and Cash, (ii) issuing the New Senior Secured Notes
in accordance with the terms of the Plan, and (iii) entering into the New ABL
Agreement, New Senior Secured Notes Indenture and the New Registration Rights
Agreement; and

(e) the releases provided for herein, which are an essential element of the
Restructuring Transaction, shall become effective.

7.2 Corporate Action.

The Debtors shall continue to exist as the Reorganized Debtors on and after the
Effective Date, with all of the powers of corporations or limited liability
companies, as the case may be, under applicable law. The certificates of
incorporation or operating agreements, as applicable, of each Reorganized Debtor
shall, inter alia, prohibit the issuance of nonvoting stock to the extent
required by section 1123(a)(6) of the Bankruptcy Code. The adoption of any new
or amended and restated operating agreements, certificates of incorporation and
by-laws of each Reorganized Debtor and the other matters provided for under the
Plan involving the corporate or entity structure of the Debtors or the
Reorganized Debtors, as the case may be, or limited liability company or
corporate action to be taken by or required of the Debtors or the Reorganized

 

19



--------------------------------------------------------------------------------

Debtors, as the case may be, shall be deemed to have occurred and be effective
as provided herein and shall be authorized and approved in all respects, without
any requirement of further action by members, stockholders or directors of the
Debtors or the Reorganized Debtors, as the case may be. Without limiting the
foregoing, the Reorganized Debtors shall be authorized, without any further act
or action required, to issue all New Common Stock and any instruments required
to be issued hereunder, to undertake, consummate and execute and deliver any
documents relating to the Restructuring Transaction and to undertake any action
or execute and deliver any document contemplated under the Plan. The
Confirmation Order shall provide that it establishes conclusive corporate or
other authority, and evidence of such corporate or other authority, required for
each of the Debtors and the Reorganized Debtors to undertake any and all acts
and actions required to implement or contemplated by the Plan, including without
limitation, the specific acts or actions or documents or instruments identified
in this Section 7.2, and no board, member or shareholder vote shall be required
with respect thereto.

7.3 Effectuating Documents and Further Transactions.

The Debtors and the Reorganized Debtors shall be authorized to execute, deliver,
file, or record such documents, contracts, instruments, and other agreements and
take such other action as may be necessary to effectuate and further evidence
the terms and conditions of the Plan, so long as such documents, contracts,
instruments and other agreements are consistent with the Plan and the
Restructuring Support Agreement.

7.4 Directors of the Reorganized Debtors.

As of the Effective Date, the New Board shall consist of those certain
individuals, the names of which shall be set forth in the Plan Supplement. The
members of the board of directors of each Debtor prior to the Effective Date, in
their capacities as such, shall be deemed to have resigned as of the Effective
Date, and shall have no continuing obligations to the Reorganized Debtors on or
after the Effective Date. Following the occurrence of the Effective Date, the
board of directors of each Reorganized Debtor may be replaced by such
individuals as are selected in accordance with the organizational documents of
such Reorganized Debtor.

7.5 Management Equity Plan.

As of the Effective Date, the Reorganized Debtors shall adopt and implement the
Management Equity Plan, substantially in the form set forth in the Plan
Supplement.

7.6 General Distribution Mechanics.

(a) Distributions on Account of Allowed Claims Only. Notwithstanding anything
herein to the contrary, no Distribution shall be made on account of a Disputed
Claim until such Disputed Claim becomes an Allowed Claim.

(b) No Recourse. Except with respect to Claims which are Reinstated, no claimant
shall have recourse to the Reorganized Debtors (or any property thereof), other
than with regard to the enforcement of rights or Distributions under the Plan.

 

20



--------------------------------------------------------------------------------

(c) Method of Cash Distributions. Any Cash payment to be made pursuant to the
Plan will be in U.S. dollars and may be made by draft, check, or wire transfer,
in the sole discretion of the Debtors or the Reorganized Debtors, or as
otherwise required or provided in any relevant agreement or applicable law.

(d) Distributions on Non-Business Days. Any payment or Distribution due on a day
other than a Business Day may be made, without interest, on the next Business
Day.

(e) No Distribution in Excess of Allowed Amount of Claim. Notwithstanding
anything to the contrary herein, no holder of an Allowed Claim shall receive in
respect of such Claim any Distribution in excess of the Allowed amount of such
Claim.

(f) Disputed Payments. If any dispute arises as to the identity of a holder of
an Allowed Claim who is to receive any Distribution, the Reorganized Debtors
may, in lieu of making such Distribution to such Person, make such Distribution
into a segregated account until the disposition thereof shall be determined by
Court order or by written agreement among the interested parties.

(g) Delivery of Distributions on Account of Senior Secured Notes Claims.
Distributions on account of Senior Secured Notes Claims shall be made on the
Effective Date by the Reorganized Debtors to the Senior Secured Notes Trustee.
The Senior Secured Notes Trustee shall act as Distribution Agent and make
applicable Distributions to holders of Senior Secured Notes Claims pursuant to
the terms of the Plan.

(h) Delivery of Distributions on Account of Existing Preferred Interests.
Distributions on account of Existing Preferred Interests shall be made on the
Effective Date, or as soon as practicable thereafter, by the Reorganized
Debtors, as Distribution Agent, to holders of Existing Preferred Interests
pursuant to the terms of the Plan.

(i) Delivery of Distributions on Account of DIP Claims and ABL Facility Claims.
Distributions on account of DIP Claims and ABL Facility Claims shall be made on
the Effective Date by the Reorganized Debtors to the DIP Agent and the ABL
Agent, respectively. The DIP Agent and the ABL Agent shall each act as
Distribution Agents and distribute the relevant Distributions to holders of
Allowed DIP Claims and Allowed ABL Claims, respectively, pursuant to the terms
of the Plan.

(j) Unclaimed Property. The Reorganized Debtors or applicable Distribution Agent
shall hold all Unclaimed Property (and all interest, dividends, and other
distributions thereon), for the benefit of the holders of Claims entitled
thereto under the terms of the Plan. At the end of one (1) year following the
relevant Distribution Date of particular Cash, Senior Secured Notes, New
Warrants or New Common Stock, the holders of Allowed Claims theretofore entitled
to Unclaimed Property held pursuant to this section shall be deemed to have
forfeited such property, whereupon all right, title and interest in and to such
property shall immediately and irrevocably revest in the Reorganized Debtors,
such holders shall cease to be entitled thereto and: (a) any such Unclaimed
Property that is Cash (including Cash interest,

 

21



--------------------------------------------------------------------------------

maturities, dividends and the like) shall be property of the Reorganized Debtors
free of any restrictions thereon; and (b) any Senior Secured Notes, New Warrants
or New Common Stock that is Unclaimed Property shall be cancelled, or, with
respect to New Warrants or New Common Stock, held as treasury shares at the
Reorganized Debtors’ discretion. The Reorganized Debtors or the applicable
Distribution Agent shall have no obligation to attempt to locate any holder of
an Allowed Claim other than by reviewing the Debtors’ books and records, proofs
of Claim filed against the Debtors, or relevant registers maintained for such
Claims.

(k) Distribution Minimum. Neither the Reorganized Debtors, nor any applicable
Distribution Agent, shall have any obligation to make a distribution that is
less than one (1) share of New Common Stock, one (1) New Warrant, or $20.00 in
Cash.

7.7 Withholding Taxes.

Any federal or state withholding taxes or other amounts required to be withheld
under any applicable law shall be deducted and withheld from any Distributions
hereunder. All Persons holding Claims shall be required to provide any
information necessary to effect the withholding of such taxes.

7.8 Exemption from Certain Transfer Taxes.

To the fullest extent permitted by applicable law, all sale transactions
consummated by the Debtors and approved by the Bankruptcy Court on and after the
Confirmation Date through and including the Effective Date, including the
transfers effectuated under the Plan, the sale by the Debtors of any owned
property pursuant to section 363(b) or 1123(b)(4) of the Bankruptcy Code, any
assumption, assignment, and/or sale by the Debtors of their interests in
unexpired leases of non-residential real property or executory contracts
pursuant to section 365(a) of the Bankruptcy Code, and the creation,
modification, consolidation or recording of any mortgage pursuant to the terms
of the Plan, the New ABL Agreement or the New Senior Secured Notes Indenture or
ancillary documents, shall constitute a “transfer under a plan” within the
purview of section 1146 of the Bankruptcy Code, and shall not be subject to any
stamp, real estate transfer, mortgage recording, or other similar tax.

7.9 Exemption from Securities Laws.

The issuance of New Common Stock, New Warrants and New Senior Secured Notes
pursuant to the Plan (including the New Common Stock issued under the Management
Equity Plan) shall be exempt from any securities laws registration requirements
to the fullest extent permitted by section 1145 of the Bankruptcy Code.

7.10 Setoffs and Recoupments.

Each Reorganized Debtor, or such entity’s designee as instructed by such
Reorganized Debtor, may, pursuant to section 553 of the Bankruptcy Code or
applicable non-bankruptcy law, set off and/or recoup against any Allowed Claim,
and the distributions to be made pursuant to the Plan on account of such Allowed
Claim, any and all claims, rights and causes of action that a Reorganized Debtor
or its successors may hold against the holder of such

 

22



--------------------------------------------------------------------------------

Allowed Claim after the Effective Date; provided, however, that neither the
failure to effect a setoff or recoupment nor the allowance of any Claim
hereunder will constitute a waiver or release by a Reorganized Debtor or its
successor of any and all claims, rights and causes of action that a Reorganized
Debtor or its successor may possess against such holder.

7.11 Insurance Preservation and Proceeds.

Nothing in the Plan, including any releases, shall diminish or impair the
enforceability of any policies of insurance that may cover claims against the
Debtors or any other Person.

7.12 Solicitation of Debtors.

Notwithstanding anything to the contrary herein, each Debtor that would
otherwise be entitled to vote to accept or reject this Plan as a holder of a
Claim against or Interest in another Debtor shall not be solicited for voting
purposes, and such Debtor will be deemed to have voted to accept this Plan.

ARTICLE VIII

EFFECT OF THE PLAN ON CLAIMS AND INTERESTS

8.1 Discharge.

(a) Scope. Except as otherwise provided in the Plan or Confirmation Order, in
accordance with section 1141(d)(1) of the Bankruptcy Code, entry of the
Confirmation Order acts as a discharge, effective as of the Effective Date, of
all debts of, Claims against, liens on, and Interests in the Debtors, their
assets or properties, which debts, Claims, liens, and Interests arose at any
time before the entry of the Confirmation Order. The discharge of the Debtors
shall be effective as to each Claim, regardless of whether a proof of claim
therefor was filed, whether the Claim is an Allowed Claim or whether the holder
thereof votes to accept the Plan. On the Effective Date, as to every discharged
Claim and Interest, any holder of such Claim or Interest shall be precluded from
asserting against the Debtors, the Reorganized Debtors or the assets or
properties of any of them, any other or further Claim or Interest based upon any
document, instrument, act, omission, transaction or other activity of any kind
or nature that occurred before the Confirmation Date.

(b) Injunction. In accordance with section 524 of the Bankruptcy Code, the
discharge provided by this section and section 1141 of the Bankruptcy Code,
inter alia, acts as an injunction against the commencement or continuation of
any action, employment of process or act to collect, offset or recover the
Claims, liens and Interests discharged hereby.

(c) Release of Liens. Unless a particular Claim is Reinstated: (i) each holder
of a Secured Claim or a Claim that is purportedly secured (including an Other
Secured Claim) shall, on or immediately before the Effective Date (or, in the
case of Other Secured Claims treated pursuant to Section 4.6(c) of the Plan, on
or prior to the date of the return of the relevant collateral) and as a
condition to receiving any Distribution hereunder: (A) turn over and

 

23



--------------------------------------------------------------------------------

release to the Debtors, or the Reorganized Debtors, as applicable, any and all
property of the Debtors or the Estates that secures or purportedly secures such
Claim; and (B) execute such documents and instruments as the Debtors or the
Reorganized Debtors require to evidence such claimant’s release of such
property; and (ii) on the Effective Date (or such other date described in this
subsection), all claims, right, title and interest in such property shall revert
to the Reorganized Debtors free and clear of all Claims and Interests, including
(without limitation) liens, charges, pledges, encumbrances and/or security
interests of any kind. All liens of the holders of such Claims or Interests in
property of the Debtors, the Estates, and/or the Reorganized Debtors shall be
deemed to be canceled and released as of the Effective Date (or such other date
described in this subsection). Notwithstanding the immediately preceding
sentence, any such holder of a Disputed Claim shall not be required to execute
and deliver such release of liens until ten (10) days after such Claim becomes
an Allowed Claim or is Disallowed. To the extent any holder of a Claim described
in the first sentence of this subsection fails to release the relevant liens as
described above, the Reorganized Debtors may act as attorney-in-fact, on behalf
of the holders of such liens, to provide any releases as may be required by any
lender under the New ABL Facility or New Senior Secured Notes Indenture or for
any other purpose.

(d) Cancellation of Stock/ Instruments. The Existing Interests, the ABL
Facility, the DIP Facility, the Senior Secured Notes (each including any related
credit agreement, indenture, security and guaranty agreements, interest rate
agreements and commodity hedging agreements) and any other note, bond, indenture
or other instrument or document evidencing or creating any indebtedness or
obligation of the Debtors are not required to be surrendered and shall be deemed
cancelled on the Effective Date provided, however, the Senior Secured Notes
Indenture shall continue in effect solely for purposes of (i) allowing the
Senior Secured Notes Trustee to make the Distributions to be made on account of
the Senior Secured Notes, and (ii) permitting the Senior Secured Notes Trustee
to assert its Indenture Trustee Charging Lien against such Distributions under
the Plan for payment of the Indenture Trustee Fees.

8.2 Vesting and Retention of Causes of Action.

(a) Except as otherwise provided in the Plan (including, but not limited to,
Section 8.4 of the Plan), on the Effective Date all property comprising the
Estates (including, subject to any release provided for herein, any claim, right
or cause of action which may be asserted by or on behalf of the Debtors, whether
relating to the avoidance of preferences or fraudulent transfers under sections
544, 547, 548, 549 and/or 550 of the Bankruptcy Code or otherwise) shall be
vested in the Reorganized Debtors free and clear of all Claims, liens, charges,
encumbrances and interests of creditors and equity security holders, except for
the rights to Distribution afforded to holders of certain Claims under the Plan.
After the Effective Date, the Reorganized Debtors shall have no liability to
holders of Claims and Interests other than as provided for in the Plan. As of
the Effective Date, the Reorganized Debtors may operate each of their respective
businesses and use, acquire and settle and compromise claims or interests
without supervision of the Bankruptcy Court, free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules, other than those restrictions expressly
imposed by the Plan and Confirmation Order.

 

24



--------------------------------------------------------------------------------

(b) Except as otherwise provided in the Plan, or in any contract, instrument,
release or other agreement entered into in connection with the Plan or by order
of the Bankruptcy Court, in accordance with section 1123(b) of the Bankruptcy
Code, the Reorganized Debtors shall retain and may enforce any claims, rights
and causes of action that the Debtors or the Estates may hold. The Reorganized
Debtors or any successor thereto may pursue those claims, rights and causes of
action in accordance with what is in its best interests and in accordance with
its fiduciary duties.

8.3 Survival of Certain Indemnification Obligations.

The obligations of the Debtors to indemnify individuals who serve or served on
or after the Petition Date as their respective directors, officers, agents,
employees, representatives, and Professional Persons retained by the Debtors
pursuant to the Debtors’ operating agreements, certificates of incorporation,
by-laws, applicable statutes and preconfirmation agreements in respect of all
present and future actions, suits and proceedings against any of such officers,
directors, agents, employees, representatives, and Professional Persons retained
by the Debtors, based upon any act or omission related to service with, for, or
on behalf of the Debtors on or before the Effective Date, as such obligations
were in effect at the time of any such act or omission, shall not be expanded,
discharged or impaired by confirmation or consummation of the Plan but shall
survive unaffected by the reorganization contemplated by the Plan and shall be
performed and honored by the Reorganized Debtors regardless of such
confirmation, consummation and reorganization, and regardless of whether the
underlying claims for which indemnification is sought are released pursuant to
the Plan.

8.4 Release of Claims.

(a) Satisfaction of Claims and Interests. The treatment to be provided for
respective Allowed Claims or Interests pursuant to the Plan shall be in full and
final satisfaction, settlement, release and discharge of such respective Claims
or Interests.

(b) Debtor Releases. Except as otherwise expressly set forth in the Plan or the
Confirmation Order, as of the Effective Date, for the good and valuable
consideration provided by each of the Released Parties, the adequacy of which is
hereby confirmed, including good faith settlement and compromise of the claims
released herein and the services of the Debtors’ current officers, directors,
managers and advisors in facilitation of the expeditious implementation of the
transactions contemplated hereby, each Debtor and debtor in possession, and any
person seeking to exercise the rights of the Debtors’ estates, including without
limitation, the Reorganized Debtors, any successor to the Debtors, or any
representative of the Debtors’ estates appointed or selected pursuant to
sections 1103, 1104, or 1123(b)(3) of the Bankruptcy Code or under chapter 7 of
the Bankruptcy Code, shall be deemed to conclusively, absolutely,
unconditionally, irrevocably and forever release, waive and discharge and shall
be deemed to have provided a full discharge and release to each Released Party
and their respective property (and each such Released Party so released shall be
deemed fully released and discharged by each Debtor, debtor in possession, and
any person seeking to exercise the rights of the Debtors’ estates, including
without limitation, the Reorganized Debtors, any successor to the Debtors, or
any representative of the Debtors’ estates appointed or selected

 

25



--------------------------------------------------------------------------------

pursuant to sections 1103, 1104, or 1123(b)(3) of the Bankruptcy Code or under
chapter 7 of the Bankruptcy Code) all claims (as such term “claim” is defined in
section 101(5) of the Bankruptcy Code), obligations, debts, suits, judgments,
damages, demands, rights, causes of action, remedies and liabilities whatsoever,
(other than all rights, remedies and privileges to enforce the Plan, the Plan
Supplement and the contracts, instruments, releases, indentures and other
agreements or documents (including, without limitation, the Plan Documents)
delivered thereunder) whether liquidated or unliquidated, fixed or contingent,
matured or unmatured, known or unknown, foreseen or unforeseen, existing or
hereafter arising, in law, equity or otherwise that are based on, related to, or
in any manner arising from, in whole or in part, any act, omission, transaction,
event or other occurrence taking place on or prior to the Effective Date in any
way relating to the Debtors, the Reorganized Debtors, the subject matter of, or
the transactions or events giving rise to, any Claim or Interest that is treated
in the Plan, the business or contractual arrangements between any Debtor and any
Released Party, the restructuring of Claims or Interests prior to or in the
Reorganization Cases, the parties released pursuant to this Section 8.4(b), the
Reorganization Cases, the Plan or the Disclosure Statement, or any related
contracts, instruments, releases, agreements and documents, or upon any other
act or omission, transaction, agreement, event or other occurrence taking place
on or before the Effective Date , and that could have been asserted by or on
behalf of the Debtors, the debtors in possession or their Estates, or any of
their affiliates, whether directly, indirectly, derivatively or in any
representative or any other capacity, individually or collectively, in their own
right or on behalf of the holder of any Claim or Interest or other entity,
against any Released Party; provided, however, that in no event shall anything
in this Section 8.4(b) be construed as a release of any (i) Intercompany Claim
or (ii) Person’s fraud, gross negligence, or willful misconduct, as determined
by a Final Order, for matters with respect to the Debtors.

(c) Releases by Holders of Claims and Interests. Except as expressly set forth
in the Plan or the Confirmation Order, on the Effective Date, to the fullest
extent permissible under applicable law, as such law may be extended or
interpreted subsequent to the Effective Date, each Releasing Party (regardless
of whether such Releasing Party is a Released Party), in consideration for the
obligations of the Debtors and the other Released Parties under the Plan, the
Distributions provided for under the Plan, and the contracts, instruments,
releases, agreements or documents executed and delivered in connection with the
Plan and the Restructuring Transaction, will be deemed to have consented to the
Plan for all purposes and the restructuring embodied herein and deemed to
conclusively, absolutely, unconditionally, irrevocably and forever release,
waive and discharge (and each entity so released shall be deemed released and
discharged by the Releasing Parties) all claims (as such term “claim” is defined
in section 101(5) of the Bankruptcy Code), obligations, debts, suits, judgments,
damages, demands, rights, causes of action, remedies or liabilities whatsoever,
including all derivative claims asserted or which could be asserted on behalf of
a Debtor (other than all rights, remedies and privileges of any party under the
Plan, and the Plan Supplement and the contracts, instruments, releases,
agreements and documents (including, without limitation, the Plan Documents)
delivered under or in connection with the Plan), including, without limitation,
any claims for any such loss such holder may suffer, have suffered or be alleged
to suffer as a result of the Debtors commencing the Reorganization Cases or as a
result of the Plan being consummated, whether liquidated or unliquidated, fixed
or contingent, matured or unmatured,

 

26



--------------------------------------------------------------------------------

known or unknown, foreseen or unforeseen, then existing or thereafter arising,
in law, equity or otherwise that are based on, related to, or in any manner
arising from, in whole or in part, any act or omission, transaction, event or
other occurrence taking place on or prior to the Effective Date in any way
relating to the Debtors, the Reorganized Debtors, the Reorganization Cases, the
purchase or sale or rescission of the purchase or sale of any security of the
Debtors or the Reorganized Debtors, the subject matter of, or the transactions
or events giving rise to, any Claim or Interest that is treated in the Plan, the
business or contractual arrangements between any Debtor and any Releasing Party,
the restructuring of Claims or Interests prior to or in the Reorganization
Cases, the Plan or the Disclosure Statement or any related contracts,
instruments, releases, agreements and documents, or upon any other act or
omission, transaction, agreement, event or other occurrence taking place on or
before the Effective Date, against any Released Party and its respective
property; provided, however, that in no event shall anything in this
Section 8.4(c) be construed as a release of any (i) Intercompany Claim or
(ii) Person’s fraud, gross negligence, or willful misconduct, as determined by a
Final Order, for matters with respect to the Debtors.

Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval,
pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019, of the
releases in Sections 8.4(b) and (c), which includes by reference each of the
related provisions and definitions contained herein, and further, will
constitute the Bankruptcy Court’s finding that such releases are (i) in exchange
for the good and valuable consideration provided by the Debtors and the other
Released Parties, representing good faith settlement and compromise of the
claims released herein, (ii) in the best interests of the Debtors and all
holders of Claims and Interests, (iii) fair, equitable, and reasonable,
(iv) approved after due notice and opportunity for hearing, and (v) a bar to any
of the Releasing Parties asserting any claim or cause of action released by the
Releasing Parties against any of the Debtors and the other Released Parties or
their respective property.

Notwithstanding anything to the contrary contained herein, with respect to a
Released Party that is a non-Debtor, nothing in the Plan or the Confirmation
Order shall effect a release of any claim by the United States government or any
of its agencies whatsoever, including without limitation, any claim arising
under the Internal Revenue Code, the environmental laws or any criminal laws of
the United States against such Released Party, nor shall anything in the
Confirmation Order or the Plan enjoin the United States from bringing any claim,
suit, action or other proceeding against such Released Party for any liability
whatever, including without limitation, any claim, suit or action arising under
the Internal Revenue Code, the environmental laws or any criminal laws of the
United States, nor shall anything in the Confirmation Order or the Plan
exculpate any non-Debtor party from any liability to the United States
Government or any of its agencies, including any liabilities arising under the
Internal Revenue Code, the environmental laws or any criminal laws of the United
States against such Released Party.

Notwithstanding anything to the contrary contained herein, except to the extent
permissible under applicable law, as such law may be extended or interpreted
subsequent to the Effective Date, except with respect to a Released Party that
is a Debtor, nothing in the Confirmation Order or the Plan shall effect a
release of any claim by any state or local authority

 

27



--------------------------------------------------------------------------------

whatsoever, including without limitation, any claim arising under the
environmental laws or any criminal laws of any state or local authority against
any Released Party that is a non-Debtor, nor shall anything in the Confirmation
Order or the Plan enjoin any state or local authority from bringing any claim,
suit, action or other proceeding against any Released Party that is a non-Debtor
for any liability whatever, including without limitation, any claim, suit or
action arising under the environmental laws or any criminal laws of any state or
local authority, nor shall anything in the Confirmation Order or the Plan
exculpate any party from any liability to any state or local authority
whatsoever, including any liabilities arising under the environmental laws or
any criminal laws of any state or local authority against any Released Party
that is a non-Debtor.

As to the United States, its agencies, departments or agents, nothing in the
Plan or Confirmation Order shall discharge, release, or otherwise
preclude: (i) any liability of the Debtors or Reorganized Debtors arising on or
after the Effective Date; or (ii) any valid right of setoff or
recoupment. Furthermore, nothing in the Plan or the Confirmation Order:
(A) discharges, releases, or precludes any environmental liability that is not a
claim (as that term is defined in the Bankruptcy Code), or any environmental
claim (as the term “claim” is defined in the Bankruptcy Code) of a governmental
unit that arises on or after the Effective Date; (B) releases the Debtors or the
Reorganized Debtors from any non-dischargeable liability under environmental law
as the owner or operator of property that such persons own or operate after the
Effective Date; (C) releases or precludes any environmental liability to a
governmental unit on the part of any Persons other than the Debtors and
Reorganized Debtors; or (D) enjoins a governmental unit from asserting or
enforcing outside this Court any liability described in this paragraph.

(d) Injunction. Except as otherwise provided in the Plan or the Confirmation
Order, as of the Confirmation Date, but subject to the occurrence of the
Effective Date, all Persons who have held, hold or may hold Claims against or
Interests in the Debtors or the Estates are, with respect to any such Claims or
Interests, permanently enjoined after the Confirmation Date from:
(i) commencing, conducting or continuing in any manner, directly or indirectly,
any suit, action or other proceeding of any kind (including, without limitation,
any proceeding in a judicial, arbitral, administrative or other forum) against
or affecting the Debtors, the Reorganized Debtors, the Estates or any of their
property, or any direct or indirect transferee of any property of, or direct or
indirect successor in interest to, any of the foregoing Persons or any property
of any such transferee or successor; (ii) enforcing, levying, attaching
(including, without limitation, any pre-judgment attachment), collecting or
otherwise recovering by any manner or means, whether directly or indirectly, any
judgment, award, decree or order against the Debtors, the Reorganized Debtors,
or the Estates or any of their property, or any direct or indirect transferee of
any property of, or direct or indirect successor in interest to, any of the
foregoing Persons, or any property of any such transferee or successor;
(iii) creating, perfecting or otherwise enforcing in any manner, directly or
indirectly, any encumbrance of any kind against the Debtors, the Reorganized
Debtors, or the Estates or any of their property, or any direct or indirect
transferee of any property of, or successor in interest to, any of the foregoing
Persons; (iv) acting or proceeding in any manner, in any place whatsoever, that
does not conform to or comply with the provisions of the Plan to the full extent
permitted by applicable law; (v) asserting any right of setoff, subrogation or
recoupment of any kind against

 

28



--------------------------------------------------------------------------------

any obligation due from the Debtors, the Reorganized Debtors, the Estates or any
of their property, or any direct or indirect transferee of any property of, or
successor in interest to, any of the foregoing Persons; (vi) commencing or
continuing, in any manner or in any place, any action that does not comply with
or is inconsistent with the provisions of the Plan; provided, further, that the
Releasing Parties are, with respect to Claims or Interests held by such parties,
permanently enjoined after the Confirmation Date from taking any actions
referred to in clauses (i) through (vi) above against the Released Parties or
any direct or indirect transferee of any property of, or direct or indirect
successor in interest to, any of the Released Parties or any property of any
such transferee or successor; provided, however, that nothing contained herein
shall preclude any Person from exercising its rights, or obtaining benefits,
directly and expressly provided to such entity pursuant to and consistent with
the terms of the Plan, the Plan Supplement and the contracts, instruments,
releases, agreements and documents delivered in connection with the Plan.

All Persons releasing claims pursuant to Section 8.4(b) or (c) of the Plan shall
be permanently enjoined, from and after the Confirmation Date, from taking any
actions referred to in clauses (i) through (v) of the immediately preceding
paragraph against any party with respect to any claim released pursuant to
Section 8.4(b) or (c).

(e) Exculpation. None of the Released Parties shall have or incur any liability
to any holder of any Claim or Interest for any prepetition or postpetition act
or omission in connection with, or arising out of the Debtors’ restructuring,
including without limitation, the negotiation and execution of the Plan, the
Plan Documents, the Reorganization Cases, the Disclosure Statement, the
dissemination of the Plan, the solicitation of votes for and the pursuit of the
Plan, the consummation of the Plan, or the administration of the Plan or the
property (including without limitation the New Common Stock, the New Senior
Secured Notes, and any other security offered, issued or distributed in
connection with the Plan) to be distributed under the Plan, including, without
limitation, all documents ancillary thereto, all decisions, actions, inactions
and alleged negligence or misconduct relating thereto and all prepetition or
postpetition activities taken or omission in connection with the Plan or the
restructuring of the Debtors except fraud, gross negligence or willful
misconduct, each as determined by a Final Order. The Released Parties shall be
entitled to rely upon the advice of counsel with respect to their duties and
responsibilities under the Plan; provided, however, solely to the extent that it
would contravene Rule 1.8(h)(1) of the New York Rules of Professional Conduct or
any similar ethical rule of another jurisdiction, if binding on an attorney of a
Released Party, no attorney of any Released Party shall be released by the
Debtors or the Reorganized Debtors.

(f) Injunction Related to Exculpation. The Confirmation Order shall permanently
enjoin the commencement or prosecution by any person or entity, whether
directly, derivatively or otherwise, of any Claims, obligations, suits,
judgments, damages, demands, debts, rights, Causes of Action or liabilities
released pursuant to Section 8.4(e) of the Plan.

(g) Exclusive Jurisdiction. The Bankruptcy Court (and the United States District
Court for the Southern District of New York) shall retain exclusive jurisdiction
to adjudicate any and all claims or causes or action (i) against any Released
Party, (ii) relating to the Debtors, the Plan, the Distributions, the New Common
Stock, the Reorganization Cases, the

 

29



--------------------------------------------------------------------------------

Restructuring Transaction, or any contract, instrument, release, agreement or
document executed and delivered in connection with the Plan and the
Restructuring Transaction, and (iii) brought by the Debtors (or any successor
thereto) or any holder of a Claim or Interest.

8.5 Objections to Claims and Interests.

Unless otherwise ordered by the Bankruptcy Court, objections to Claims shall be
filed and served on the applicable holder of such Claim not later than 120 days
after the later to occur of: (a) the Effective Date; and (b) the filing of the
relevant Claim. Notwithstanding any authority to the contrary, an objection to a
Claim shall be deemed properly served on the claimant if the objecting party
effects service in any of the following manners: (x) in accordance with Federal
Rule of Civil Procedure 4, as modified and made applicable by Bankruptcy Rule
7004; (y) by first class mail, postage prepaid, on the signatory on the proof of
claim as well as all other representatives identified in the proof of claim or
any attachment thereto; or (z) by first class mail, postage prepaid, on any
counsel that has appeared on the claimant’s behalf in the Reorganization Cases
(so long as such appearance has not been subsequently withdrawn).

After the Confirmation Date, only the Reorganized Debtors shall have the
authority to file, settle, compromise, withdraw, or litigate to judgment
objections to Claims. From and after the Effective Date, the Reorganized Debtors
may settle or compromise any Disputed Claim without Bankruptcy Court approval.
Any Claims filed after any Bar Date, if applicable, shall be deemed Disallowed
and expunged in their entirety without further order of the Bankruptcy Court or
any action being required on the part of the Debtors or the Reorganized Debtors,
unless the Person or entity wishing to file such untimely Claim has received
prior Bankruptcy Court authority to do so.

8.6 Amendments to Claims.

After the Confirmation Date, a Claim for which an applicable Bar Date, if any,
has passed may not be filed or amended without the authorization of the
Bankruptcy Court. Unless otherwise provided herein, or otherwise consented to by
the Debtors or Reorganized Debtors, any Claim or amendment to a Claim, which
Claim or amendment is filed after the Confirmation Date, shall be deemed
Disallowed in full and expunged without any action by the Debtors or Reorganized
Debtors, unless the holder of such Claim has obtained prior Bankruptcy Court
authorization for such filing.

8.7 Estimation of Claims.

Any Debtor, Reorganized Debtor or holder of a Claim may request that the
Bankruptcy Court estimate any Claim pursuant to section 502(c) of the Bankruptcy
Code for purposes of determining the Allowed amount of such Claim regardless of
whether any Person has previously objected to such Claim or whether the
Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall
retain jurisdiction to estimate any Claim for purposes of determining the
allowed amount of such Claim at any time. In the event that the Bankruptcy Court
estimates any contingent or unliquidated Claim for allowance purposes, that
estimated amount will constitute either the Allowed amount of such Claim or a
maximum limitation on

 

30



--------------------------------------------------------------------------------

such Claim, as determined by the Bankruptcy Court. If the estimated amount
constitutes a maximum limitation on such Claim, any objecting party may elect to
pursue any supplemental proceedings to object to any ultimate payment on such
Claim. All of the objection, estimation, settlement, and resolution procedures
set forth in the Plan are cumulative and not necessarily exclusive of one
another.

ARTICLE IX

EXECUTORY CONTRACTS

9.1 Executory Contracts and Unexpired Leases.

(a) On the Effective Date, all executory contracts and unexpired leases of the
Debtors and/or the Estates shall be assumed by the Debtors and assigned to the
Reorganized Debtors pursuant to the provisions of sections 365 and 1123 of the
Bankruptcy Code, except: (i) any executory contracts and unexpired leases that
are the subject of separate rejection motions filed pursuant to section 365 of
the Bankruptcy Code by the Debtors before the entry of the Confirmation Order;
and (ii) any executory contract or unexpired lease that is the subject of a Cure
Dispute pursuant to Section 9.2 of the Plan and for which the Debtors or
Reorganized Debtors, as the case may be, makes a motion to reject such contract
or lease based upon the existence of such Cure Dispute filed at any time.

(b) Subject to subsection (a) above and Section 9.2 below, the Confirmation
Order shall constitute an order of the Bankruptcy Court approving the assumption
or rejection, as applicable, of executory contracts and unexpired leases the
assumption or rejection of which is provided for in Section 9.1(a) of the Plan
pursuant to sections 365 and 1123 of the Bankruptcy Code and such assumption or
rejection shall be deemed effective as of the Effective Date.

9.2 Cure.

(a) At the election of the Reorganized Debtors, any monetary defaults under each
executory contract and unexpired lease to be assumed under the Plan shall be
satisfied pursuant to section 365(b)(1) of the Bankruptcy Code, in one of the
following ways: (i) by payment of the default amount (the “Cure Amount”) in Cash
on or as soon as reasonably practicable after the later to occur of (A) thirty
(30) days after the determination of the Cure Amount and (B) the Effective Date
or such other date as may be set by the Bankruptcy Court; or (ii) on such other
terms as agreed to by the Debtors or Reorganized Debtors and the non-Debtor
party to such executory contract or unexpired lease.

(b) In the event of a dispute (each, a “Cure Dispute”) regarding: (i) the Cure
Amount; (ii) the ability of the Debtors to provide “adequate assurance of future
performance” (within the meaning of section 365 of the Bankruptcy Code) under
the contract or lease to be assumed; or (iii) any other matter pertaining to the
assumption of an executory contract or unexpired lease, the cure payment
required by section 365(b)(1) of the Bankruptcy Code shall be made only
following the entry of a Final Order resolving the Cure Dispute and approving
the assumption of such executory contract or unexpired lease. If a Cure Dispute

 

31



--------------------------------------------------------------------------------

relates solely to the Cure Amount, the applicable Debtor may assume and/or
assume and assign the subject contract or lease prior to resolution of the Cure
Dispute, provided that the Debtors reserve Cash in an amount sufficient to pay
the full amount asserted by the non-Debtor party to the subject contract (or
such other amount as may be fixed or estimated by the Bankruptcy Court). Such
reserve may be in the form of a book entry and evergreen in nature. The Debtors
or Reorganized Debtors shall have the right at any time to move to reject any
executory contract or unexpired lease based on the existence of a Cure Dispute.

ARTICLE X

CONDITIONS PRECEDENT TO

CONFIRMATION AND CONSUMMATION OF THE PLAN

10.1 Conditions Precedent to Confirmation.

Confirmation of the Plan is subject to:

(a) entry of the Confirmation Order, which shall be in form and substance
reasonably satisfactory to the Debtors and the Required Consenting Noteholders;
and

(b) the Plan Documents having been filed in substantially final form prior to
the Confirmation Hearing, which Plan Documents shall be in form and substance
reasonably satisfactory to the Debtors and the Required Consenting Noteholders,
provided, that, the New Senior Secured Notes Indenture shall be substantially in
the form attached to the Disclosure Statement, with all modifications to such
form reasonably satisfactory to the Required Consenting Noteholders.

10.2 Conditions to the Effective Date.

It shall be a condition to the Effective Date of the Plan that the following
conditions shall have been satisfied or waived pursuant to the provisions of
Article X hereof:

(a) the Confirmation Order in form and substance reasonably satisfactory to the
Required Consenting Noteholders shall have been entered and shall have become a
Final Order;

(b) the certificates of incorporation and by-laws of the Reorganized Debtors in
form and substance satisfactory to the Required Consenting Noteholders shall
have been amended or created as provided in the Plan;

(c) the New Board shall have been appointed;

(d) the Debtors shall have received all authorizations, consents, regulatory
approvals, rulings or documents that are necessary to implement and effectuate
the Plan;

(e) the New ABL Agreement and the New Senior Secured Notes Indenture, including
all ancillary documents, opinions of counsel and closing certificates, in form
and substance reasonably satisfactory to the Required Consenting Noteholders,
shall have been executed and delivered;

 

32



--------------------------------------------------------------------------------

(f) the Debtors shall have, or shall have received pursuant to the New ABL
Facility, the requisite funding to make any Distributions required under the
Plan to be made in Cash; and

(g) all other Plan Documents in form and substance reasonably satisfactory to
the Required Consenting Noteholders required to be executed and delivered on or
prior to the Effective Date shall have been executed and delivered, and, to the
extent required, filed with the applicable governmental units in accordance with
applicable laws, and shall be consistent in all respects with the Plan; and

(h) all of the reasonable, actual and documented fees and expenses of the
Required Consenting Noteholders, including, but not limited to, the fees and
expenses of Dechert LLP, their legal counsel, and FTI Consulting, Inc., their
financial advisors, in accordance with the terms of the existing fee
arrangements between such advisors and the Debtors, shall have been paid in
full.

10.3 Waiver of Conditions Precedent.

Other than the requirement that the Confirmation Order must be entered, which
cannot be waived, the requirement that a particular condition be satisfied may
be waived in whole or part by the Debtors, with the consent of the Required
Consenting Noteholders (which consent shall not be unreasonably withheld or
delayed), without notice and a hearing, and the Debtors’ benefits under the
“mootness doctrine” shall be unaffected by any provision hereof. The failure to
satisfy or waive any condition may be asserted by the Debtors regardless of the
circumstances giving rise to the failure of such condition to be satisfied
(including, without limitation, any act, action, failure to act or inaction by
the Debtors). The failure of the Debtors to assert the non-satisfaction of any
such conditions shall not be deemed a waiver of any other rights hereunder, and
each such right shall be deemed an ongoing right that may be asserted or waived
(as set forth herein) at any time or from time to time.

10.4 Effect of Non-Occurrence of the Conditions to Consummation.

If each of the conditions to confirmation and consummation of the Plan and the
occurrence of the Effective Date has not been satisfied or duly waived on or
before the first Business Day that is more than sixty (60) days after the
Confirmation Date, or by such later date as is proposed by the Debtors and is
reasonably approved by the Required Consenting Noteholders and, after notice and
a hearing, by the Bankruptcy Court, upon motion by any party in interest made
before the time that each of the conditions has been satisfied or duly waived,
the Confirmation Order may be vacated by the Bankruptcy Court; provided,
however, that notwithstanding the filing of such a motion, the Confirmation
Order shall not be vacated if each of the conditions to consummation is either
satisfied or duly waived before the Bankruptcy Court enters an order granting
the relief requested in such motion. If the Confirmation Order is vacated
pursuant to this section, the Plan shall be null and void in all respects, and
nothing contained in

 

33



--------------------------------------------------------------------------------

the Plan shall: (a) constitute a waiver or release of any Claims against or
Interests in the Debtors; or (b) prejudice in any manner the rights of the
Debtors, including (without limitation) the right to seek a further extension of
the exclusive periods to file and solicit votes with respect to a plan under
section 1121(d) of their Bankruptcy Code.

10.5 Withdrawal of the Plan.

Subject to the reasonable consent of the Required Consenting Noteholders, which
consent shall not be unreasonably withheld or delayed, the Debtors reserve the
right to modify or revoke and withdraw the Plan at any time before the
Confirmation Date or, if the Debtors are for any reason unable to consummate the
Plan after the Confirmation Date, at any time up to the Effective Date. If the
Debtors revoke and withdraw the Plan: (a) nothing contained herein shall be
deemed to constitute a waiver or release of any claims by or against the Debtors
or to prejudice in any manner the rights of the Debtors or any Persons in any
further proceeding involving the Debtors; and (b) the result shall be the same
as if the Confirmation Order were not entered, the Plan was not filed and no
actions were taken to effectuate it.

10.6 Cramdown.

Because certain Classes are deemed to have rejected the Plan, the Debtors will
request confirmation of the Plan, as it may be modified from time to time, under
section 1129(b) of the Bankruptcy Code. The Debtors reserve the right to alter,
amend, modify, revoke or withdraw the Plan in order to satisfy the requirements
of section 1129(b) of the Bankruptcy Code, if necessary.

ARTICLE XI

ADMINISTRATIVE PROVISIONS

11.1 Retention of Jurisdiction.

(a) Purposes. Notwithstanding confirmation of the Plan or occurrence of the
Effective Date, the Bankruptcy Court shall retain such jurisdiction as is
legally permissible, including, without limitation, for the following purposes:

(i) to determine the allowability, classification, or priority of Claims upon
objection by the Reorganized Debtors or any other party in interest entitled
hereunder to file an objection (including the resolution of disputes regarding
any Disputed Claims and claims for disputed Distributions), and the validity,
extent, priority and nonavoidability of consensual and nonconsensual liens and
other encumbrances;

(ii) to issue injunctions or take such other actions or make such other orders
as may be necessary or appropriate to restrain interference with the Plan or its
execution or implementation by any Person, to construe and to take any other
action to enforce and execute the Plan, the Confirmation Order, or any other
order of the Bankruptcy Court, to issue such orders as may be necessary for the
implementation, execution, performance and consummation of the Plan and all
matters referred to herein, and to determine all matters that may be pending
before the Bankruptcy Court in the Reorganization Cases on or before the
Effective Date with respect to any Person;

 

34



--------------------------------------------------------------------------------

(iii) to protect the property of the Estates from claims against, or
interference with, such property, including actions to quiet or otherwise clear
title to such property or to resolve any dispute concerning liens, security
interest or encumbrances on any property of the Estate;

(iv) to determine any and all applications for allowance of Fee Claims;

(v) to determine any Priority Tax Claims, Other Priority Claims, Administrative
Claims or any other request for payment of claims or expenses entitled to
priority under section 507(a) of the Bankruptcy Code;

(vi) to resolve any dispute arising under or related to the implementation,
execution, consummation or interpretation of the Plan and the making of
Distributions hereunder;

(vii) to determine any and all motions related to the rejection, assumption or
assignment of executory contracts or unexpired leases, to determine any motion
to reject an executory contract or unexpired lease pursuant to Section 9.1(a) of
the Plan or to resolve any disputes relating to the appropriate cure amount or
other issues related to the assumption of executory contracts or unexpired
leases in the Reorganization Cases;

(viii) to determine all applications, motions, adversary proceedings, contested
matters, actions, and any other litigated matters instituted in and prior to the
closing of the Reorganization Cases, including any remands;

(ix) to enter a Final Order closing the Reorganization Cases;

(x) to modify the Plan under section 1127 of the Bankruptcy Code, remedy any
defect, cure any omission, or reconcile any inconsistency in the Plan or the
Confirmation Order so as to carry out its intent and purposes;

(xi) to issue such orders in aid of consummation of the Plan and the
Confirmation Order notwithstanding any otherwise applicable non-bankruptcy law,
with respect to any Person, to the full extent authorized by the Bankruptcy
Code;

(xii) to enable the Reorganized Debtors to prosecute any and all proceedings to
set aside liens or encumbrances and to recover any transfers, assets, properties
or damages to which the Debtors may be entitled under applicable provisions of
the Bankruptcy Code or any other federal, state or local laws except as may be
waived pursuant to the Plan;

(xiii) to determine any tax liability pursuant to section 505 of the Bankruptcy
Code;

 

35



--------------------------------------------------------------------------------

(xiv) to enter and implement such orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, revoked, modified or vacated;

(xv) to resolve any disputes concerning whether a Person had sufficient notice
of the Reorganization Cases, any applicable Bar Date, the hearing to consider
approval of the Disclosure Statement or the Confirmation Hearing or for any
other purpose;

(xvi) to resolve any dispute or matter arising under or in connection with any
order of the Bankruptcy Court entered in the Reorganization Cases;

(xvii) to hear and resolve any causes of action involving the Debtors, the
Reorganized Debtors or the Estates that arose prior to the Confirmation Date or
in connection with the implementation of the Plan, including actions to avoid or
recover preferential transfers or fraudulent conveyances;

(xviii) to resolve any disputes concerning any release of a nondebtor hereunder
or the injunction against acts, employment of process or actions against such
nondebtor arising hereunder;

(xix) to approve any Distributions, or objections thereto, under the Plan;

(xx) to approve any Claims settlement entered into or offset exercised by the
Debtors or Reorganized Debtors; and

(xxi) to determine such other matters, and for such other purposes, as may be
provided in the Confirmation Order, or as may be authorized under provisions of
the Bankruptcy Code;

provided, however, notwithstanding anything to the contrary in the Plan or the
Confirmation Order, after the Effective Date, the Bankruptcy Court’s retention
of jurisdiction shall not govern the enforcement of the loan documentation
executed in connection with the New ABL Agreement or the New Senior Secured
Notes Indenture, any of the documentation related thereto or any other document
in the Plan Supplement that has a choice of venue provision, which provision
shall govern exclusively.

(b) Failure of the Bankruptcy Court to Exercise Jurisdiction. If the Bankruptcy
Court abstains from exercising, or declines to exercise, jurisdiction or is
otherwise without jurisdiction over any matter arising in, arising under, or
related to the Reorganization Cases, then Section 11.1(a) of the Plan shall have
no effect upon and shall not control, prohibit, or limit the exercise of
jurisdiction by any other court having jurisdiction with respect to such matter.

11.2 Governing Law.

Except to the extent the Bankruptcy Code, Bankruptcy Rules, or other federal
laws apply and except for Reinstated Claims governed by another jurisdiction’s
law, the rights and obligations arising under the Plan shall be governed by the
laws of the State of New York, without giving effect to principles of conflicts
of law.

 

36



--------------------------------------------------------------------------------

11.3 Time.

In computing any period of time prescribed or allowed by the Plan, unless
otherwise set forth herein or determined by the Bankruptcy Court, the provisions
of Bankruptcy Rule 9006 shall apply.

11.4 Retiree Benefits.

On and after the Effective Date, pursuant to section 1129(a)(13) of the
Bankruptcy Code, the Reorganized Debtors shall continue to pay all retiree
benefits (within the meaning of, and subject to the limitations of, section 1114
of the Bankruptcy Code), if any, at the level established in accordance with
section 1114 of the Bankruptcy Code, at any time prior to the Confirmation Date,
for the duration of the period for which the Debtors had obligated themselves to
provide such benefits. Nothing herein shall: (a) restrict the Debtors’ or the
Reorganized Debtors’ right to modify the terms and conditions of the retiree
benefits, if any, as otherwise permitted pursuant to the terms of the applicable
plans, non-bankruptcy law, or section 1114(m) of the Bankruptcy Code; or (b) be
construed as an admission that any such retiree benefits are owed by the
Debtors.

11.5 Amendments.

(a) Preconfirmation Amendment. The Debtors may modify the Plan at any time prior
to the entry of the Confirmation Order provided that the Plan, as modified, and
the disclosure statement pertaining thereto meet applicable Bankruptcy Code
requirements and each such modification is reasonably satisfactory to the
Required Consenting Noteholders.

(b) Postconfirmation Amendment Not Requiring Resolicitation. After the entry of
the Confirmation Order, the Debtors may modify the Plan to remedy any defect or
omission or to reconcile any inconsistencies in the Plan or in the Confirmation
Order, as may be necessary to carry out the purposes and effects of the Plan,
provided that the Debtors obtain approval of the Bankruptcy Court for such
modification, after notice and a hearing, and each such modification is
reasonably satisfactory to the Required Consenting Noteholders. Any waiver under
Section 10.3 hereof shall not be considered to be a modification of the Plan.

(c) Postconfirmation/Preconsummation Amendment Requiring Resolicitation. After
the Confirmation Date and before substantial consummation of the Plan, the
Debtors may modify the Plan in a way that materially and adversely affects the
interests, rights, treatment, or Distributions of a Class of Claims or
Interests, provided that: (i) the Plan, as modified, meets applicable Bankruptcy
Code requirements; (ii) the Debtors obtain Court approval for such modification,
after notice and a hearing; (iii) such modification is accepted by the holders
of at least two-thirds in amount, and more than one-half in number, of Allowed
Claims or Interests voting in each Class affected by such modification; and
(iv) the Debtors comply with section 1125 of the Bankruptcy Code with respect to
the Plan as modified.

 

37



--------------------------------------------------------------------------------

11.6 Successors and Assigns.

The rights, benefits, and obligations of any Person named or referred to in the
Plan shall be binding upon, and shall inure to the benefit of, the heirs,
executors, administrators, successors and/or assigns of such Person.

11.7 Confirmation Order and Plan Control.

To the extent the Plan is inconsistent with the Disclosure Statement or any
other agreement entered into between the Debtors and any party, the Plan
controls the Disclosure Statement and any other such agreements. To the extent
that the Plan is inconsistent with the Confirmation Order, the Confirmation
Order (and any other orders of the Bankruptcy Court) control the Plan.

11.8 Creditors’ Committee.

As of the Effective Date, the duties of the Creditors’ Committee, if any, shall
terminate, except with respect to the pursuit of or objection to any Fee Claims.

11.9 Termination of Professionals.

On the Effective Date, the engagement of each Professional Person retained by
the Debtors and the Creditors’ Committee shall be terminated without further
order of the Bankruptcy Court or act of the parties; provided, however, (a) such
Professional Persons shall be entitled to prosecute their respective Fee Claims
and represent their respective constituents with respect to applications for
payment of such Fee Claims, and (b) nothing herein shall prevent the Reorganized
Debtors from retaining any such Professional Person on or after the Effective
Date, which retention shall not require Bankruptcy Court approval.

11.10 Hart-Scott-Rodino Antitrust Improvements Act.

Any New Common Stock to be distributed under the Plan to an entity required to
file a Premerger Notification and Report Form under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, or any similar state laws or
regulations, shall not be distributed until the notification and waiting periods
applicable under such Act to such entity shall have expired or been terminated.
In the event any applicable notification and waiting periods do not expire
without objection, the Debtors or their agent shall, in their sole discretion,
be entitled to sell such entity’s shares of New Common Stock that were to be
distributed under the Plan to such entity, and thereafter shall distribute the
proceeds of the sale to such entity.

 

38



--------------------------------------------------------------------------------

11.11 Notices.

All notices or requests in connection with the Plan shall be in writing and will
be deemed to have been given when received by mail and addressed to:

(a) if to the Debtors:

Broadview Networks Holdings, Inc.

800 Westchester Avenue

Rye Brook, New York 10573

Attention: Charles C. Hunter, Esq.

with copies to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention: Rachel C. Strickland, Esq.

                   Jennifer J. Hardy, Esq.

Telecopy: (212) 728-8111

E-mail:     rstrickland@willkie.com

                 jhardy2@willkie.com

 

  (b) if to the Required Consenting Noteholders:

Dechert LLP

1095 Avenue of the Americas

New York, New York 10036

Attention: Michael J. Sage, Esq.

                   Michael H.M. Brown, Esq.

Telecopy: (212) 698-3599

E-mail:     michael.sage@dechert.com

                 michael.brown@dechert.com

 

  (c) if to the DIP Agent or the ABL Agent:

[    ]

with copies to:

[    ]

 

39



--------------------------------------------------------------------------------

11.12 Reservation of Rights.

Except as expressly set forth herein, the Plan shall have no force or effect
unless and until the Bankruptcy Court enters the Confirmation Order. None of the
filing of the Plan, any statement or provision contained herein, or the taking
of any action by the Debtors with respect to the Plan shall be or shall be
deemed to be, an admission or waiver of any rights of the Debtors with respect
to any Claims or Interests prior to the Effective Date.

Dated:                  , 2012

New York, New York

 

Respectfully submitted,

BROADVIEW NETWORKS HOLDINGS, INC.,

a Delaware corporation, on behalf of itself and its subsidiaries

By:       Name:   Title:

 

40